Exhibit 10.2

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

 

 

AMENDED AND RESTATED

 

COLLABORATIVE RESEARCH,

 

DEVELOPMENT, COMMERCIALIZATION

 

AND LICENSE AGREEMENT

 

 

BETWEEN

 

 

SENOMYX, INC.

 

AND

 

PEPSICO, INC.

 

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED COLLABORATIVE RESEARCH, DEVELOPMENT, COMMERCIALIZATION AND
LICENSE AGREEMENT

 

This Amended and Restated Agreement (the “Agreement”) is entered into as of
September 30, 2016 (the “Amended Effective Date”) by and between SENOMYX, INC.,
a Delaware Corporation having its principal place of business at 4767 Nexus
Centre Drive, San Diego, CA 92121 (“SENOMYX”) and PEPSICO, INC., a North
Carolina Corporation, having its principal place of business at 700 Anderson
Hill Road, Purchase, NY 10577 (“PEPSICO”).

 

BACKGROUND

 

WHEREAS, SENOMYX and PEPSICO entered into that certain Collaborative Research,
Development, Commercialization and License Agreement dated August 16, 2010 (the
“Original Effective Date”), as last amended on March 31, 2014 and extended by a
Letter Agreement dated July 27, 2016 (the “Original Agreement”) regarding the
Synthetic Enhancing Compound Program, the Natural Enhancing Compound Program and
the Natural Sweetener Compound Program (as defined in the Original Agreement);

 

WHEREAS, the Original Agreement will expire on September 30, 2016 and the
parties desire to extend the Natural Enhancing Compound Program and the Natural
Sweetener Compound Program on a non-exclusive basis; and

 

WHEREAS, the parties have agreed to amend and restate the Original Agreement on
the terms set forth herein and enter into this Agreement for the purpose of
documenting the extension of the Natural Enhancing Compound Program and the
Natural Sweetener Compound Program;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the covenants,
representations and agreements set forth below, the parties hereby agree as
follows:

 

THE AGREEMENT

 

1.

Definitions

 

Certain capitalized terms are defined in Appendix A and incorporated into this
Agreement by reference.

 

2.

Collaborative R&D Program

 

2.1     The goals of each Collaborative R & D Program between PEPSICO and
SENOMYX are as set forth below. The parties will collaborate in the specified
Synthetic Enhancing Compound Program, the Natural Enhancing Compound Program and
the Natural Sweetener Compound Program during the respective Collaborative R & D
Period for such program.

 

 
1

--------------------------------------------------------------------------------

 

 

The Synthetic Enhancing Compound Program shall be focused on the identification
of Synthetic Enhancing Compounds with respect to the Target Sweeteners. The
Natural Enhancing Compound Program shall be focused on the identification of
Natural Enhancing Compounds of Target Sweeteners. The Natural Sweetener Compound
Program shall be focused on the identification of Natural Sweetener Compounds.

 

2.2     During the applicable Collaborative R & D Period for a given
Collaborative R&D Program, SENOMYX will provide access to PEPSICO, during
regular business hours on reasonable notice, of individual (with respect to [1]
as set forth below) and aggregate results of research performed by SENOMYX under
such Collaborative R&D Program including, but not limited to, […***…] at the
regularly scheduled quarterly meetings of the Steering Committee, with […***…]
in which relevant information regarding the progress of such Collaborative R&D
Program will be presented.

 

The content of the foregoing meetings and […***…] will include individual and
aggregate results and updates on […***…] Collaboration Compounds that have been
[…***…] Collaboration Compounds for which […***…]. For the avoidance of doubt,
this Section 2.2, and the information provided by SENOMYX hereunder, is designed
to give PEPSICO an understanding of the scientific progress and related results
of research performed by SENOMYX under each Collaborative R&D Program. Subject
to the exceptions in Section 13.4, Information provided to PEPSICO hereunder
will be considered Confidential Information of SENOMYX pursuant to the
Agreement.

 

During the Term of the Agreement PEPSICO will also provide updates of research
and development performed by PEPSICO and its Affiliates under this Agreement
(e.g. results of […***…]). Such updates will be provided at the regularly
scheduled quarterly meetings of the applicable Steering Committee, and will be
presented either in slides or other written reports. PEPSICO will also
contractually require and use commercially reasonable efforts to cause that
[…***…] provide Senomyx with written quarterly updates of any equivalent
activities that […***…] perform with respect to Selected Compounds.

 

2.3     PEPSICO shall have the option (“Extension Option”) to extend the
Collaborative R & D Period of the Naturals Collaborative R & D Program for an
additional two year period. In order for PEPSICO to exercise the Extension
Option, PEPSICO must notify SENOMYX at least […***…] prior to the end of such
Collaborative R & D Period. In such event, the Collaborative R & D Period of the
Naturals Collaborative R & D Program shall automatically be extended for two
years at 110% of the level of annual funding set forth under Section 8.2.1 for
the Naturals Collaborative R & D Program.

 

 
2

--------------------------------------------------------------------------------

 

 

2.4     Within [2] after the Amended Effective Date, PEPSICO and SENOMYX shall
mutually select an independent third party auditor with botany expertise
(“Auditor”) for purposes of taking inventory and comparing the contents of the
PepsiCo Library and SENOMYX Library. The Auditor shall execute a confidentiality
agreement in a form acceptable to both parties. Each of the parties shall submit
to the Auditor […***…] in its respective library. The Auditor shall compare
[…***…] received from PepsiCo and SENOMYX, taking into account overlapping plant
[…***…] and prepare […***…], which will be made available to both SENOMYX and
PEPSICO.

 

Following the completion of the Auditor’s review of the PEPSICO Library and the
SENOMYX Library, the Auditor will develop a prioritized list of plant […***…] to
establish a combined library (“Combined Library”). The criteria for prioritizing
the screening and evaluation of the Combined Library will be mutually agreed
upon by SENOMYX, PEPSICO and the Auditor taking into account the following
approaches: […***…]

 

SENOMYX and PEPSICO shall proceed to […***…] pertaining to the Naturals
Collaborative R&D Program as set forth in Schedule 4.1 (which may be amended by
the parties from time to time) and PEPSICO and SENOMYX will […***…]. If SENOMYX
acquires or purchases additional libraries to be used for the Naturals
Collaborative R&D Program, such libraries shall be added to the SENOMYX Library
[…***…] to PEPSICO (unless authorized by PEPSICO) and shall revise the research
plan set forth in Schedule 4.1 to reflect such additional libraries.

 

3.

Steering Committee

 

3.1     Formation of Steering Committee

 

No later than ten days after the Original Effective Date, the parties will
establish a joint steering committee for each of the Synthetic Enhancing
Compound Program, Natural Enhancing Compound Program and Natural Sweetener
Compound Program (each, a “Steering Committee”). Each party may elect to have
its Steering Committee members be the same for any of the respective programs.

 

 
3

--------------------------------------------------------------------------------

 

 

3.2     Role of Steering Committee

 

The Steering Committees will manage the applicable Collaborative R&D Program and
will:

 

 

(a)

provide strategic direction and performance criteria for the applicable
Collaborative R&D Program during the applicable Collaborative R&D Period;

 

 

(b)

monitor progress and communicate status of the applicable Collaborative R&D
Program during the applicable Collaborative R&D Period;

 

 

(c)

facilitate the cooperation of the parties under the applicable Collaborative R&D
Program during the applicable Collaborative R&D Period;

 

 

(d)

[3] described in Section 8.2.4 associated with Natural Compounds for the Natural
Enhancing Compound Program and the Natural Sweetener Compound Program;

 

 

(e)

determine […***…] under the applicable Research Plan for each of the Synthetic
Enhancing Compound Programs, the Natural Enhancing Compound Program and the
Natural Sweetener Compound Program;

 

 

(f)

review and amend, if necessary, the applicable Research Plan;

 

 

(g)

designate the Intended Purpose for Selected Enhancing Compounds;

 

(h)     provide input into the applicable Regulatory Plan;

 

 

(i)

review the Commercialization Plans for any Selected Compounds; and

 

 

(j)

communicate during the applicable Commercialization Period regarding the
development of Selected Compound(s) under the applicable Collaborative R & D
Program and the commercialization of Products incorporating Selected Compounds.

 

3.3     Composition

 

Each Steering Committee will consist of […***…] representatives officially
designated by SENOMYX and […***…] representatives officially designated by
PEPSICO, all of whom may change from time to time as provided below. Beginning
on the Amended Effective Date, the Steering Committee shall be comprised of the
current SENOMYX designees and PEPSICO designees in effect immediately prior to
the Amended Effective Date. Each party may change its Steering Committee
representative(s) upon written notice to the other party. If a Steering
Committee member is unable to participate in a meeting, such Steering Committee
member may delegate its voting powers to a delegate from its company.

 

 
4

--------------------------------------------------------------------------------

 

 

3.4     Operation

 

Each official member of each Steering Committee will have one vote. All Steering
Committee decisions will be made by unanimous vote and at a meeting where all
[4] members (or their delegates as permitted under Section 3.3) participate. Any
unresolved disputes will be subject to the procedures outlined in Section 16.4,
or as otherwise mutually agreed upon by the parties in writing.

 

3.5     Meetings

 

Each Steering Committee will first meet no later than thirty days after the
Original Effective Date and, unless otherwise mutually agreed, […***…] per year
during the applicable Collaborative R&D Period and the applicable
Commercialization Period of this Agreement using mutually agreed upon meeting
locations and formats including teleconferencing and videoconferencing. In order
to reduce costs, unless both parties consent, each quarterly Steering Committee
meeting for the Natural Enhancing Compound Program, Synthetic Enhancing Compound
Program and the Natural Sweetener Compound Program, as applicable, will take
place consecutively on the same date(s). Each party […***…] relating to the
meetings and activities of the Steering Committees. Subject to the approval of
the applicable Steering Committee, which shall not be unreasonably withheld,
each party may request the attendance of subject matter experts, who may or may
not be employees of either party, as desired at Steering Committee meetings as
non-voting, unofficial, ad-hoc members.

 

3.6     Minutes

 

During the applicable Collaborative R & D Period and the Commercialization
Period, SENOMYX will promptly prepare and deliver to the members of the Steering
Committee, the minutes of meetings of the applicable Steering Committee for
review and approval by both parties.

 

4.

Research Plans.

 

4.1     Research Plans

 

During the Original Collaborative R&D Period, SENOMYX will prepare one Research
Plan for the Synthetic Enhancing Compound Program and a second Research Plan for
both the Natural Enhancing Compound Program and Natural Sweetener Compound
Program and, after review by PEPSICO, such Research Plans will be submitted to
the applicable Steering Committee(s) for approval at the first meeting of the
Steering Committee (which pursuant to Section 3.5 will take place within thirty
days of the Original Effective Date). The Research Plans will reflect the
PEPSICO Criteria, which SENOMYX will use to help guide research priorities for
the applicable Collaborative R & D Program. The Research Plans will be attached
to the minutes of the applicable Steering Committee meeting. A new Research Plan
[…***…] is attached hereto as Schedule 4.1 (and may be amended by the parties
from time to time). SENOMYX shall develop and present to PEPSICO an updated
Research Plan for the Naturals Collaborative R&D Program [5] prior to the
expiration of the Naturals Collaborative R&D Program based on the progress of
the programs through such date.

 

 
5

--------------------------------------------------------------------------------

 

 

4.2     Implementation of Research Plans and Data Packages

 

SENOMYX will use its commercially reasonable efforts, using the resources
received under Section 8.2, to perform the activities allocated to SENOMYX as
outlined in the Research Plans during the applicable Collaborative R & D Period
for each of the Synthetic Enhancing Compound Program, Natural Enhancing Compound
Program and Natural Sweetener Compound Program. SENOMYX will designate a project
team comprising personnel with the technical qualifications and expertise that
are reasonably required to accomplish such activities outlined in the Research
Plans. If there are any changes in the members of the project team, SENOMYX will
ensure that replacement members will have the equivalent technical
qualifications and expertise.

 

During the applicable Collaborative R & D Period under the applicable Research
Plan, SENOMYX will provide PEPSICO with information on […***…] (“Data
Package(s)”) and […***…] for full evaluation (the […***…] shall be determined by
the Steering Committee). The Data Package for a Collaboration Compound shall
include the information set forth in Appendix B, including, without limitation,
[…***…] for the specified Collaboration Compound […***…].

 

PEPSICO will use commercially reasonable efforts to perform the activities
allocated to PEPSICO in accordance with the Research Plans, including the
evaluation of the Data Packages provided by SENOMYX for Collaboration Compounds.

 

Upon expiration of the applicable Collaborative R & D Period, the parties’
research and development obligations under the applicable Research Plan will
expire.

 

4.3     Notification of Selected Compound

 

By no later than […***…] following receipt of a Data Package and the […***…] as
set forth in Section 4.2 for a given Collaboration Compound (“Selection Date”),
PEPSICO may, upon written notice to SENOMYX, select such Collaboration Compound
for which it received such Data Package during the applicable Collaborative R &
D Period for development pursuant to Section 5, but in any event such selection
must be made […***…]. If PEPSICO timely selects a Collaboration Compound by
written notice to SENOMYX no later than the Selection Date for such
Collaboration Compound, such Collaboration Compound will thereafter be deemed a
“Selected Compound” and PEPSICO and its Affiliates shall have the license rights
to such Selected Compound set forth in Section 9.

 

 
6

--------------------------------------------------------------------------------

 

 

With respect to Selected Enhancing Compounds, promptly after the time of
selection, [6] will designate the specific Target Sweetener(s) that the Selected
Compound may be used to enhance under the license grants in Section 9 (“Intended
Purpose”). […***…] and […***…] shall be treated as in the same category of
Intended Purpose. Such Selected Compound must meet the definition of Enhancing
Compound for each such designated Target Sweetener. The parties acknowledge and
agree that the Intended Purpose for each Selected Enhancing Compound shall be
for the use of such Selected Enhancing Compound only […***…]. With respect to
Selected Compounds that are Natural Sweetener Compounds, “Intended Purpose”
shall mean […***…].

 

5.

Development.

 

5.1     Regulatory Approvals

 

 

5.1.1

Regulatory Approvals for Selected Enhancing Compounds.

 

Promptly following selection of any Selected Enhancing Compound pursuant to
Section 4.3, SENOMYX will use commercially reasonable efforts to perform the
[…***…] for such Selected Enhancing Compound and to pursue the Regulatory Plan
for such Selected Enhancing Compound. SENOMYX will provide to the Steering
Committee an updated Regulatory Plan (updated from the […***…]), which will
include a description of […***…]. Within […***…] of selection of any Selected
Enhancing Compound pursuant to Section 4.3, the Steering Committee will meet and
discuss in good faith […***…].

 

SENOMYX shall solicit PEPSICO input to such Regulatory Plan during the regular
Steering Committee process, but in the event of any disagreement between the
parties SENOMYX shall have final decision making authority.

 

SENOMYX will exclusively own all regulatory filings made or filed for a Selected
Enhancing Compound, and any such regulatory filings for such Selected Enhancing
Compounds will be subject to the license grants pursuant to Section 9.

 

SENOMYX shall provide PEPSICO with copies of all such filings and approvals,
which, subject to the exceptions in Section 13.4, will be considered SENOMYX
Confidential Information.

 

The implementation of the Regulatory Plan for a Selected Enhancing Compound
will:

 

(i)     commence upon PEPSICO’s selection of such Selected Enhancing Compound;
and

 

(ii)     end upon (a) […***…] in the […***…], or (b) upon […***…] [7] of the
Regulatory Plan by the Steering Committee. SENOMYX will provide PEPSICO with
reasonable access, upon advance notice and during normal business hours, to the
appropriate SENOMYX personnel responsible for such regulatory filings for the
purpose of ongoing discussions of the subject matter among the parties between
regularly scheduled Steering Committee meetings.

 

 
7

--------------------------------------------------------------------------------

 

 

 

5.1.2

Regulatory Approvals for Selected Natural Sweetener Compounds.

 

Promptly following selection of any Selected Natural Sweetener Compound pursuant
to Section 4.3, SENOMYX will use commercially reasonable efforts to perform the
anticipated safety studies (based on the Regulatory Plan) for such Selected
Natural Sweetener Compound. Within […***…] of selection, the Steering Committee
will meet and discuss in good faith […***…]. The Steering Committee will also
consider and discuss whether the Regulatory Plan for selected Natural Sweetener
Compounds should contemplate Regulatory Approval […***…].

 

SENOMYX shall solicit PEPSICO input to such Regulatory Plan during the regular
Steering Committee process, but in the event of any disagreement between the
parties SENOMYX shall have final decision making authority.

 

SENOMYX will exclusively own all regulatory filings made or filed for a Selected
Natural Sweetener Compound, and any such regulatory filings for such Selected
Natural Sweetener Compounds will be subject to the license grants pursuant to
Section 9. SENOMYX shall provide PEPSICO with copies of all such filings and
approvals, which, subject to the exceptions in Section 13.4, will be considered
SENOMYX Confidential Information. SENOMYX will provide PEPSICO with reasonable
access, upon advance notice and during normal business hours, to the appropriate
SENOMYX personnel responsible for such regulatory filings for the purpose of
ongoing discussions of the subject matter among the parties between regularly
scheduled Steering Committee meetings.

 

The implementation of the Regulatory Plan for a Selected Natural Sweetener
Compound will:

 

(i)     commence upon PEPSICO’s selection of such Selected Natural Sweetener
Compound; and

 

(ii)     end upon (a) […***…], or (b) upon an […***…] of the Regulatory Plan by
the Steering Committee.

 

 
8

--------------------------------------------------------------------------------

 

 

5.2     Costs of Regulatory Filings

 

5.2.1     Selected Enhancing Compounds

 

SENOMYX will be responsible for [8] out-of-pocket costs associated with […***…]
for Regulatory Approval for each Selected Enhancing Compound. For any
out-of-pocket costs associated with Regulatory Approval of any Selected
Enhancing Compound in excess of such amount, […***…] as of the date when such
[…***…], provided that […***…], and PEPSICO will reimburse SENOMYX for […***…]
after receipt of invoice (with supporting documentation) for such […***…] from
SENOMYX, together with […***…]. By way of example, (1) if […***…] for use in the
Field and […***…], then PEPSICO’s obligation to reimburse SENOMYX for
out-of-pocket costs […***…]; or (2) if […***…] for use in the Field and […***…],
then PEPSICO’s obligation to reimburse SENOMYX for […***…].

 

For any […***…] associated with Regulatory Approval contemplated by the
Regulatory Plan other than […***…], PEPSICO and SENOMYX will […***…] as of the
date when such […***…], provided that […***…] such […***…], and PEPSICO will
reimburse SENOMYX for […***…] after receipt of invoice (with supporting
documentation) for such out-of-pocket costs, together with […***…].

 

All reimbursement payments under this Section 5.2.1 are non-refundable and
non-creditable.

 

5.2.2     Selected Natural Sweetener Compounds or Analog Compounds

 

SENOMYX will be responsible for […***…] (based on the Regulatory Plan) of each
Selected Natural Sweetener Compound or Selected Analog Compound. After such
amount has been reached […***…] Selected Natural Sweetener Compound or Selected
Analog Compound. For any […***…] associated with Regulatory Approval of any
Selected Natural Sweetener Compound or Selected Analog Compound in excess of
[…***…], PEPSICO will reimburse SENOMYX for […***…] [9] incurred by SENOMYX
within […***…] after receipt of invoice (with supporting documentation) for such
[…***…] from SENOMYX, together with such detail relating to such costs as are
reasonably required by PEPSICO. By way of example, (1) if […***…] for use in the
Field and […***…] (and provided the use by the other licensee is included in the
request for Regulatory Approval), then PEPSICO’s obligation to reimburse SENOMYX
for out-of-pocket costs […***…]; or (2) if […***…] for use in the Field and
[…***…] (and provided such uses are included in the request for Regulatory
Approval), then PEPSICO’s obligation to reimburse SENOMYX for […***…].

 

 
9

--------------------------------------------------------------------------------

 

 

All reimbursement payments under this Section 5.2.2 are non-refundable and
non-creditable.

 

5.3      Safety Evaluation of Collaboration Compounds

 

SENOMYX will have sole control and manage all safety studies for any
Collaboration Compound. PEPSICO and its Affiliates and permitted sublicensees
[…***…].

 

The results of all safety studies for any Collaboration Compound shall be owned
by SENOMYX and such results shall be deemed SENOMYX Confidential Information
hereunder, subject to the exceptions in Section 13.4. SENOMYX will provide
PEPSICO with reasonable access, upon advance notice and during normal business
hours, to the appropriate personnel responsible for such safety studies for the
purpose of ongoing discussions of the subject matter among the parties between
regularly scheduled Steering Committee meetings.

 

During the applicable Collaborative R&D Period, SENOMYX shall provide PEPSICO
with copies of the results of all such safety studies for all Collaboration
Compounds which were part of a Data Package for PEPSICO’s internal evaluation.
SENOMYX will provide PEPSICO with such results for any Selected Compounds both
during and following the Collaborative R & D Period, for so long as such
Collaboration Compound remains a Selected Compound.

 

5.4     Cooperation

 

PEPSICO and its Affiliates will cooperate to the extent reasonably necessary to
assist SENOMYX in the performance of the foregoing activities and SENOMYX will
provide PEPSICO with copies of all regulatory filings and supporting data and
regulatory determinations on the Selected Compound(s), which, subject to the
exceptions in Section 13.4, shall be considered Confidential Information of
SENOMYX. PEPSICO will contractually require and use commercially reasonable
efforts to cause its permitted sublicensees to cooperate to the extent
reasonably necessary to assist SENOMYX in the performance of the foregoing
activities. SENOMYX and its Affiliates will cooperate to the extent reasonably
necessary to assist PEPSICO, its Affiliates and their permitted sublicensees in
the performance of the foregoing activities.

 

 
10

--------------------------------------------------------------------------------

 

 

In addition, each party is obligated to:

 

(i)     [10] relating to any Compounds licensed under this Agreement and will
keep the other party updated of […***…]; and

 

(ii)     report such […***…].

 

With respect to (i) above, PEPSICO and its Affiliates shall involve SENOMYX in
any […***…] and will provide access to SENOMYX to all related information and
SENOMYX shall involve PEPSICO in any […***…] and will provide access to PEPSICO
to all related information. PEPSICO will contractually require and use
commercially reasonable efforts to cause its sublicensees to report any such
[…***…] directly to SENOMYX, involve SENOMYX in any […***…] and provide access
to SENOMYX to all related information. Upon prior notice to PEPSICO,
notwithstanding Section 13 of this Agreement, each party may provide such
information to its […***…] Compound.

 

6.

Commercialization

 

6.1     Commercialization Plans

 

As an overall goal of the Commercialization Plans, PEPSICO desires to market
current and new Products incorporating Selected Compounds. Within […***…] of
selection of each Selected Compound pursuant to Section 4.3, PEPSICO will
prepare in good faith a detailed plan for the commercialization of Products
incorporating such Selected Compound that includes, […***…] in Section 6.2 (the
“Commercialization Plan(s)”). Each Commercialization Plan will reflect the
mutual intention of the parties to commence the commercialization of a Selected
Compound as soon as possible following the first Regulatory Approval of a
Selected Compound in each country. The Commercialization Plans for each Selected
Compound will be attached to the minutes of the applicable Steering Committee
meeting. Subject to the exceptions in Section 13.4, the Commercialization Plans
will be considered Confidential Information of PEPSICO under this Agreement.

 

6.2     Format of Commercialization Plans

 

PEPSICO agrees that it will […***…] each Commercialization Plan the following
information for PEPSICO, its Affiliates and permitted sublicensees:

 

 
11

--------------------------------------------------------------------------------

 

 

 

(i)

[11] consistent with the mutual intention of the parties as set forth in Section
6.1 above;

 

 

(ii)

specific diligence timelines for PEPSICO (and its Affiliates and permitted
sublicensees) and SENOMYX; (e.g. key activities related to […***…])

 

 

(iii)

the worldwide […***…] Products incorporating the applicable Selected Compound
broken out by […***…].

 

 

(iv)

estimated […***…] of Selected Compound to be […***…];

 

 

(v)

projected […***…] Products incorporating the applicable Selected Compound; and

 

 

(vi)

[…***…] information on […***…] of Products incorporating the applicable Selected
Compound.

 

Thereafter PEPSICO will update each Commercialization Plan on an […***…] basis
in good faith for the remainder of the applicable Commercialization Period. Such
updated Commercialization Plans shall, […***…] include quantifiable information,
including […***…] submitted to SENOMYX at least […***…]. PEPSICO shall […***…]
the Commercialization Plans and the Steering Committee will meet as appropriate
to review and discuss progress against the Commercialization Plan. In accordance
with the Commercialization Plans, PEPSICO will be responsible for formulating
and testing Products incorporating Selected Compounds including the cost
associated with such activities.

 

Notwithstanding the foregoing, PEPSICO is […***…] and shall […***…] as
contemplated by Section 8.5 of this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

7.

Rights, Obligations and Limitations of the Parties

 

7.1 Exclusivity in the Exclusive Product Categories with Respect to Selected
Compounds

 

For so long as PEPSICO is paying the MARs during the Commercialization Period
for a particular Minimum Annual Royalty Category, and subject to Sections 9.5.2
and 9.6.1 and PEPSICO’s continuing compliance with the other material terms of
this Agreement, with respect to any Selected Synthetic Enhancing Compound
selected during the Original Collaborative R&D Period in that particular Minimum
Annual Royalty Category for which PEPSICO is paying MARs, SENOMYX agrees not to
[12] for use of such Selected Synthetic Enhancing Compound […***…] (e.g., for
the purpose of […***…] for which PEPSICO […***…]). Notwithstanding the
foregoing, this paragraph 7.1 shall not apply with respect […***…] for which a
[…***…] or is terminated under Sections 8.5 (because PEPSICO declines to
commence or continue paying MARs for a Selected Compound), 11.1 (because PEPSICO
declines to pay for patent costs under Section 11.1) or otherwise.

 

7.1.1 Synthetic Enhancing Compound Program 

 

Subject to Section 9.5.2, during only the Original Collaborative R&D Period,
SENOMYX agrees not to […***…] to SENOMYX Technology to a Third Party for use in
the discovery or commercialization of Synthetic Compounds that have an enhancing
effect on the sweetness of a Target Sweetener and that are intended for use as a
sweetness enhancer in any Exclusive Product Category. Notwithstanding the
foregoing, SENOMYX is permitted at any time to provide research and development
services and/or grant any rights in SENOMYX Technology to a Third Party(ies) for
use in the discovery or commercialization of Synthetic Compounds that have a
primary sweetness enhancing effect on a sweetener that is not a Target Sweetener
and that also enhance the sweetness of a Target Sweetener […***…] in in vitro
assays and product prototypes at a concentration that is […***…]. Such sweetness
comparison will be measured in Taste Tests. By way of illustration, but not
limitation, in Taste Tests Synthetic Compound A enhances the sweetness of
[…***…] and enhances the sweetness of […***…] and at a concentration of […***…]
Synthetic Compound A has sweetness on its own that is […***…] (based on Taste
Tests). Such Synthetic Compound is not considered an Enhancing Compound for
sucrose. Accordingly, SENOMYX would be permitted to provide research and
development services and/or grant to Third Party(ies) rights in SENOMYX
Technology for use in the discovery or commercialization of such Synthetic
Compound in an Exclusive Product Category for use as an enhancer of the
sweetness of sucralose at such concentrations or below; provided, however, that
during the applicable Collaborative R & D Period for the Synthetic Enhancing
Compound Program SENOMYX shall not grant any rights in SENOMYX Technology for
use as an enhancer of the sweeteners of a Target Sweetener and that are intended
for use as a sweetness enhancer in an Exclusive Product Category.

 

 
13

--------------------------------------------------------------------------------

 

 

During the Commercialization Period SENOMYX will not violate its exclusivity
commitments in Section 7.1 [13]. Subject to Section 7.1 above […***…], after
expiration of the Original Collaborative R&D Period for the Synthetic Enhancing
Compound Program and for the remainder of the Term, SENOMYX may provide research
and development services and/or grant rights to SENOMYX Technology to Third
Parties for use in the discovery or commercialization of Synthetic Compounds
that are not Selected Compounds in any field of use, and nothing in this
Agreement will prevent or limit the foregoing.

 

After the conclusion and expiration of the Synthetic Enhancing Compound
Collaborative R&D Period, SENOMYX agrees to offer PEPSICO, on a non-exclusive
basis, the ability to undertake testing or studies of Synthetic Enhancing
Compounds discovered by SENOMYX after the Amended Effective Date and advanced
into safety studies by SENOMYX (which shall include a 28 day acute toxicology
studies) to evaluate the sweet taste enhancement of such Synthetic Enhancing
Compounds for use in the Field; provided, however, that (i) the parties shall
enter into a separate material transfer agreement, in a form acceptable to both
parties, governing the evaluation of such Synthetic Enhancing Compounds; and
(ii) SENOMYX shall have no obligation to provide PEPSICO with the opportunity to
evaluate any Synthetic Enhancing Compounds if such evaluation is prohibited by
SENOMYX’s Third Party agreements. If SENOMYX enters into a Third Party agreement
that would prohibit PEPSICO from conducting evaluations of the aforementioned
Synthetic Enhancing Compounds, SENOMYX will provide written notification to
PEPSICO of such prohibition within […***…] following the execution of such
agreement.

 

7.1.2 Natural Enhancing Compound Program

 

Subject to Section 9.5.2, during only the Original Collaborative R&D Period for
the Natural Enhancing Compound Program, SENOMYX agrees not to provide research
and development services or grant any rights to SENOMYX Technology to a Third
Party for use in the discovery or commercialization of Natural Compounds that
have an enhancing effect on the sweetness of a Target Sweetener and that are
intended for use as a sweetness enhancer in any Exclusive Product Category.

 

Beginning on the Amended Effective Date, Senomyx may provide research and
development services and/or grant rights to SENOMYX Technology to Third Parties
for use in the discovery or commercialization of Natural Enhancing Compounds in
any field of use (including the Field), and nothing in this Agreement will
prevent or limit the foregoing. Subject to Section 7.3, SENOMYX may offer and
grant rights to any Natural Enhancing Compound, including Selected Compounds
discovered using the PepsiCo Exclusive Plant List portion of the PepsiCo
Library, to any Third Party for use in all product categories and for all
purposes, including for the Intended Purpose in the Field and nothing in this
Agreement will prevent or limit the foregoing. Notwithstanding the foregoing,
SENOMYX agrees that it shall not provide access (e.g. product formulation,
development work or samples) in the Exclusive Product Categories to Selected
Natural Enhancing Compounds to Third Parties who have not participated in
funding research and development of Natural Compounds (including participation
in the pro-rata calculations of reimbursement for expenses relating to safety
studies, regulatory approvals, or intellectual property prosecution) that are
intended for use as an enhancer until SENOMYX has received United States
Regulatory Approval. Upon receipt of United States Regulatory Approval for a
Selected Natural Enhancing Compound, the compound can be offered by SENOMYX to
any Third Party in the Exclusive Product Categories, including Third Parties
that have not funded research of SENOMYX.

 

 
14

--------------------------------------------------------------------------------

 

 

7.1.3 Natural Sweetener Compound Program

 

Subject to Section 9.5.2, during the Original Collaborative R & D Period for the
Natural Sweetener Compound Program, SENOMYX agrees not to provide research and
development services or grant any rights to SENOMYX Technology to a Third Party
for use in the discovery or commercialization of Natural Compounds that are
intended for use as a sweetener in any Exclusive Product Category.

 

Beginning on the Amended Effective Date, Senomyx may provide research and
development services and/or grant rights to SENOMYX Technology to Third Parties
for use in the discovery or commercialization of Natural Compounds in any field
of use (including the Fields), and nothing in this Agreement will prevent or
limit the foregoing. Subject to Section 7.3, SENOMYX may offer and grant rights
to any Natural Sweetener Compound and Analog Compounds, including Selected
Compounds discovered using the PepsiCo Exclusive Plant List portion of the
PepsiCo Library, to any Third Party for use in all product categories and for
all purposes, including for the Intended Purpose in the Field and nothing in
this Agreement will prevent or limit the foregoing. Notwithstanding the
foregoing, SENOMYX agrees that it shall not provide access (e.g. product
formulation, development work or samples) in the Exclusive Product Categories to
Selected Natural Sweetener Compounds and Selected Analog Compounds to Third
Parties who have not participated in funding research and development of Natural
Sweetener Compounds (including participation in the pro-rata calculations of
reimbursement for expenses relating to safety studies, regulatory approvals, or
intellectual property prosecution) that are intended for use as a sweetener
until SENOMYX has received United States Regulatory Approval. Upon receipt of
United States Regulatory Approval for a Selected Natural Sweetener Compound or
Selected Analog Compound, the compound can be offered by SENOMYX in the
Exclusive Product Categories to any Third Party, including Third Parties that
have not funded SENOMYX research.      

 

7.2     Co-Exclusive Product Category and Outside the Fields

 

Nothing in this Agreement shall be deemed to restrict or otherwise limit SENOMYX
from providing research and development services and/or granting rights to
SENOMYX Technology (i) to Third Parties with respect to use of Compounds outside
the Field for any purpose (including for enhancing sweetness of a Target
Sweetener or acting as a sweetener) or for any purpose in the Field other than
enhancing the sweetness of a Target Sweetener or acting as a sweetener, (ii) to
one other party (and such party’s Affiliates) (except to the extent otherwise
converted to non-exclusive as contemplated by this Agreement) with respect to
use of Compounds selected during the Original Collaborative R&D Period as an
enhancer of sweetness of a Target Sweetener in the Co-Exclusive Product
Category; or (iii) to one other party (and such party’s Affiliates) (except to
the extent otherwise converted to non-exclusive as contemplated by this
Agreement) with respect to use of Natural Compounds selected during the Original
Collaborative R&D Period as a sweetener in the Co-Exclusive Product Category.

 

 
15

--------------------------------------------------------------------------------

 

 

7.3      Third Parties

 

During the Collaborative R&D Period, SENOMYX agrees that: (i) it shall not
provide research and development services to [14] with respect to Natural and
Synthetic Sweetener Compounds, Natural Enhancing Compounds and Analog Compounds
for use of such Compounds in the Field; (ii) it shall not license or provide
access (e.g. product formulation, development work or samples) to Selected
Natural Sweetener Compounds, Selected Natural Enhancing Compounds or Selected
Analog Compounds in the Exclusive Product Categories to […***…] prior to the
second anniversary of the date that SENOMYX receives United States Regulatory
Approval for the applicable Selected Compound.

 

7.4     Manufacturing

 

PEPSICO and its Affiliates will be responsible for all costs associated with
manufacturing and commercial scale-up of Selected Compounds including
manufacturing optimization costs. In addition, PEPSICO and its Affiliates shall
bear all manufacturing related costs for any material required for its internal
evaluations including prototype and product development efforts.

 

If PEPSICO or its Affiliates elects to outsource the manufacture of Selected
Compounds to a Third Party, […***…].

 

8.

Financial Terms

 

8.1 Nonrefundable Payment

 

In consideration for (i) SENOMYX’s initiation of the Synthetic Enhancing
Compound Program, the Natural Enhancing Compound and the Natural Sweetener
Program, (ii) SENOMYX’s agreement to provide future R&D services on an exclusive
or co-exclusive basis during the Original Collaborative R&D Period, PEPSICO
shall pay to SENOMYX a nonrefundable payment of [15], of which […***…] has been
previously paid by PEPSICO to SENOMYX in connection with the execution of the
Term Sheet and the remaining […***…] of which shall be paid by PEPSICO to
SENOMYX within […***…] of the Effective Date. Such payment shall be
non-refundable and non-creditable. SENOMYX acknowledges that the foregoing
payment was already paid by PEPSICO in 2010.

 

 
16

--------------------------------------------------------------------------------

 

 

8.2     Research Support

 

8.2.1 Annual Funding Amount

 

Each year during the first four years of the Original Collaborative R&D Period,
PEPSICO will pay SENOMYX annual funding as follows:

 

●     […***…] for the Synthetic Enhancing Compound Program

 

●     […***…] for the Natural Sweetener Compound Program; and

 

 

●

[…***…] for the Natural Enhancing Compound Program.

 

Beginning after the Amended Effective Date, PEPSICO will pay SENOMYX annual
funding for the period of time beginning October 1, 2016 as follows:

 

 

●

[…***…] for the Natural Sweetener Compound Program and the Natural Enhancing
Compound Program.

 

 

●

[…***…] for the Natural Sweetener Compound Program and the Natural Enhancing
Compound Program if the Extension Option is exercised by PEPSICO.

 

All such funding amounts shall be used by SENOMYX to perform the agreed
activities allocated to SENOMYX as outlined in the Research Plans and shall be
non-refundable and non-creditable.

 

The parties recognize that the funding quoted above for the program work
performed after the Amended Effective Date is based on an assumption of […***…]
from the […***…] PepsiCo Library estimated to be approximately […***…]. Should
the auditor identify the […***…] PepsiCo Library to be less than […***…]% of the
estimate, then the parties will mutually revise the funding amounts for the
programs conducted after the Amended Effective Date, any such adjustments shall
take effect beginning on the first day of the quarter following the receipt of
the auditor’s report. Notwithstanding the foregoing, in no event shall the
funding amounts for the programs conducted after the Amended Effective Date be
less than […***…] per year.

 

8.2.2 Timing of Payment

 

The annual funding payments under Section 8.2.1 shall be made in […***…]. At the
beginning of each calendar quarter, SENOMYX will invoice PEPSICO for one-fourth
of the annual amount. PEPSICO shall pay such amount to SENOMYX [16] following
receipt of invoice.

 

 
17

--------------------------------------------------------------------------------

 

 

8.2.3 Excluded Items

 

The annual funding payments under Section 8.2.1 do not include PEPSICO’s costs
associated with providing support for the collaboration including, without
limitation, PEPSICO’s obligations related to reimbursable and advanced expenses
which PEPSICO has specifically agreed to pay under this Agreement.

 

8.2.4     Natural Compounds

 

The […***…] out-of-pocket costs associated with Natural Compounds for the
Natural Enhancing Compound Program and the Natural Sweetener Program. The
[…***…] for the first year of the Original Collaborative R & D Period will be
[…***…]. The […***…] for the first calendar year of Naturals Programs under the
Amended Effective Date will be […***…]. PEPSICO shall reimburse SENOMYX for all
[…***…] associated with Natural Compounds under these programs (as may be
[…***…] according to the immediately following sentence), such as costs to
[…***…] activities for Natural Compounds; provided, however, that in the event
that such costs exceed […***…], PEPSICO shall have the right to pre-approve the
scope of such activities and their associated costs. PEPSICO’s reimbursement
obligation for such expenses shall be […***…] for such costs. If SENOMYX is
[…***…] for such expenses, PEPSICO will […***…].

 

8.3     Milestone Payments

 

PEPSICO will pay SENOMYX the non-creditable, non-refundable milestone payments
described below upon the occurrence of the following milestone events, as
determined by the Steering Committee. All milestone payments are non-refundable
and non-creditable. PepsiCo shall pay such milestone payments to Senomyx
following receipt of invoice on […***…].

 

8.3.1     Synthetic Enhancing Compound Program

 

a)     Milestone #1: […***…] upon […***…];

 

b)     Milestone #2: […***…] upon […***…]; and

 

 
18

--------------------------------------------------------------------------------

 

 

c)     Milestone #3: [17] for each […***…].

 

8.3.2 Natural Enhancing Compound Program

 

 

a)

Milestone #1: […***…] upon […***…];

 

 

b)

Milestone #2: […***…] upon […***…]; and

 

 

c)

Milestone #3: […***…] for each […***…].

 

8.3.3 Natural Sweetener Compound Program

 

 

a)

Milestone #1: […***…] upon […***…];

 

 

b)

Milestone #2: […***…] upon […***…]; and

 

 

c)

Milestone #3: […***…] for each […***…].

 

 

8.4

Royalties

 

 

8.4.1

Synthetic Enhancing Compounds

 

With respect to licenses under Section 9 for Selected Sucrose Enhancing
Compounds, PEPSICO shall pay SENOMYX a royalty on Beverages and Beverage Bases
incorporating a Selected Enhancing Compound sold by PEPSICO and its Affiliates
equal to the amount determined in accordance with the attached Schedule
8.4.1(A).

 

With respect to licenses under Section 9 for Selected Fructose or HFCS Enhancing
Compounds, PEPSICO shall pay SENOMYX a royalty on Beverages and Beverage Bases
incorporating a Selected Enhancing Compound sold by PEPSICO and its Affiliates
equal to the amount determined in accordance with the attached Schedule
8.4.1(B).

 

 
19

--------------------------------------------------------------------------------

 

 

The amount actually due per Unit Case will be determined separately for each
Beverage and Beverage Base based on [18] applicable to such Beverage or Beverage
Base as reflected in Schedule 8.4.1(A) or 8.4.1(B), as the case may be, for the
applicable Calendar Quarter. In no event shall SENOMYX be entitled to receive a
royalty on a Beverage for which it has already been paid a royalty on a Beverage
Base used to manufacture that same Beverage.

 

 

8.4.2

Natural Sweetener Compounds, Natural Enhancing Compounds and Analog Compounds

 

With respect to licenses under Section 9 for either Selected Natural Sweetener
Compounds, Selected Natural Enhancing Compounds, or Selected Analog Compounds,
PEPSICO shall pay SENOMYX a royalty (“Royalty Rate”) on Beverages and Beverage
Bases incorporating such Selected Compound sold by PEPSICO and its Affiliates,
[…***…]. The licenses from SENOMYX to commercialize the Selected Compound as
further provided in Sections 9.2 and 9.3.2 […***…].

 

SENOMYX agrees that the Royalty Rate offered to PEPSICO (and its Affiliates) for
each Selected Compound will be […***…].

 

In the event SENOMYX offers any Third Party […***…], then […***…].
Notwithstanding the foregoing, SENOMYX shall not be obligated […***…].

 

 

8.4.3

Royalties Under Sublicenses to Ingredient Suppliers

 

With respect to sublicenses to Ingredient Suppliers under Section 9.6, PEPSICO
shall pay, or shall cause the Ingredient Supplier sublicensees to directly pay
(provided that PEPSICO guarantees such direct payments) a royalty of […***…]% on
Net Sales […***…][19]. Any royalties received by SENOMYX with respect to […***…]
will not count toward satisfaction of MARs due from PEPSICO under Section 8.5.

 

 
20

--------------------------------------------------------------------------------

 

 

During the Term of this Agreement, […***…]. Following the termination of this
Agreement, the provisions of Section 14.5 shall apply.

 

 

8.4.4

No Off-Set. For the avoidance of doubt, subject to Section 8.9 below, there is
no reduction or off-set of royalties for other payments under this Agreement,
such as up-front payments, research funding, milestone payment or reimbursement
payments.

 

 

8.4.5

Royalty for More than One Selected Compound. If a particular Product
incorporates more than one Selected Compound, then […***…] set forth above will
be applied and the royalty shall be […***…].

 

 

8.4.6

Royalty Due […***…]. Earned royalties under Section 8.4.1 and 8.4.2 shall be
calculated and due on sales of Beverages and Beverage Bases incorporating
Selected Compounds as follows:

 

i) […***…] at least one Valid Claim covering […***…] of the applicable Selected
Compound or Beverages or Beverage Bases incorporating such Selected Compound;
(b) […***…] Beverages or Beverages Bases incorporating the applicable Selected
Compound […***…] if such Beverages or Beverage Bases […***…] at least one Valid
Claim covering […***…] the applicable Selected Compound or Beverages or Beverage
Bases incorporating such Selected Compound; and (c) where Beverages or Beverage
Bases […***…] that incorporate the applicable Selected Compound that […***…]
where SENOMYX has at least one Valid Claim covering […***…] Beverages or
Beverage Bases incorporating such Selected Compound.

 

ii) With respect to Selected Natural Enhancing Compounds, Selected Natural
Sweetener Compounds and Selected Analog Compounds, in countries where applicable
Selected Compounds are […***…] for a period that is the longer of: (a) […***…]
following the receipt of United States Regulatory Approval of a Selected
Compound or (b) for so long as SENOMYX has at least one Valid Claim [20]
applicable Selected Compound or Beverages or Beverage Bases […***…] Selected
Compound (1) in the country where the applicable Selected Compound or Beverages
or Beverage Bases […***…]; (2) in a country where Beverages or Beverage Bases
[…***…], or (3) in a country where the applicable Selected Compound is […***…].

 

 
21

--------------------------------------------------------------------------------

 

 

8.5     Minimum Annual Royalties

 

8.5.1     Minimum Annual Royalty Schedules for Compounds Selected during the
Original Collaborative R&D Period

 

PEPSICO shall pay SENOMYX minimum annual royalties (“MARs”) only for Selected
Compound selected during the Original Collaborative R&D Period based on the
schedules specified below. MARs will be calculated on a per Minimum Annual
Royalty Category basis for the 5 Minimum Annual Royalty Categories described
below […***…].

 

On a Selected Compound-by-Selected Compound basis, not later than […***…]
following the receipt of the first Regulatory Approval a Selected Compound in a
Major Country that authorizes the use of the Selected Compound in any Exclusive
Product Category, PEPSICO may, upon […***…] prior written notice, notify SENOMYX
of its election to not pay MARs for the applicable Minimum Annual Royalty
Category for such Selected Compound for future periods (a “Conversion Notice”).
At the end of such […***…] notice period under a Conversion Notice, PEPSICO’s
licenses with respect to such Selected Compound under Section 9.3.1 shall be
automatically converted […***…] without any further action by either party and
PepsiCo’s obligation to pay MARs for such Selected Compound in its Minimum
Royalty Category shall terminate. For avoidance of doubt, any MARs due for a
partial Calendar Year will be calculated in a manner consistent with the
provisions of Section 14.5. During said […***…] period, and notwithstanding any
conflicting provisions of this Agreement (including Section 7.1), with respect
to any Selected Compound for which SENOMYX has received a Conversion Notice
SENOMYX shall be free to (i) grant to one or more Third Parties a right to
evaluate and perform development activities using such Selected Compound in the
Exclusive Product Categories, and to make and have made such Selected Compound
for purposes of such evaluation and development activities, and (ii) collaborate
and perform research and development activities with or on behalf of a Third
Party relating to such Selected Compound; provided, however that Senomyx may not
grant to the Third Party any rights to sell such Selected Compound or any
non-alcoholic beverage that incorporates such Selected Compound, in the
Exclusive Product Categories that is effective before the end of such [21]
notice period for the given Selected Compound. After the end of such […***…]
notice period under a Conversion Notice, the restrictions set forth in Sections
7.1 shall no longer be applicable with respect to such Selected Compound
notwithstanding any future election by PEPSICO to pay MARs for another Selected
Compound in the same Minimum Annual Royalty Category as would have applied to
the earlier Selected Compound for which PEPSICO delivered a Conversion Notice.
Such election to deliver a Conversion Notice and conversion to a […***…] license
for a Selected Compound shall not relieve PEPSICO from its obligations to
SENOMYX with respect to such Selected Compound under this Agreement other than
the obligation to pay the applicable MARs under this Section 8.5 after the end
of such […***…] period following a Conversion Notice. Accordingly, for avoidance
of doubt, PEPSICO shall continue to be responsible for payment to SENOMYX of any
royalties as set forth in Section 8.4.

 

 
22

--------------------------------------------------------------------------------

 

 

Unless SENOMYX has received a Conversion Notice for a given Selected Compound
during the […***…] period referenced above, the MARs due thereafter for the
applicable Minimum Annual Royalty Category shall be non-cancellable and payable
during the remainder of the Commercialization Period for the applicable Minimum
Annual Royalty Category, except that (i) with respect to […***…], the obligation
to pay MARs in a given Minimum Annual Category (i.e., Sections 8.5.1.3 and
8.5.1.4) will end in the Calendar Year in which there no longer exists a Valid
Claim covering the […***…] of a Selected Enhancing Compound in the applicable
Minimum Annual Category […***…], and (ii) with respect to […***…], the
obligation to pay MARs in a given Minimum Annual Category (i.e., Sections
8.5.1.1 and 8.5.1.2) will end in the Calendar Year in which there no longer
exists a Valid Claim covering […***…] of a Enhancing Compound in the applicable
Minimum Annual Category […***…].

 

8.5.1.1     Selected Compounds that are […***…]

 

During the Commercialization Period for Selected Compounds that are […***…],
PEPSICO will pay the following MARs to SENOMYX:

 

 

●

[…***…] for the first Commercialization Year;

 

 

●

[22] for the second Commercialization Year;

 

 

●

[…***…] for the third Commercialization Year;

 

 

●

[…***…] for the fourth Commercialization Year; provided, however, that if any
Selected Compound that is a […***…] has […***…] before the beginning of the
third Commercialization Year, the payment amount for the fourth
Commercialization Year will be […***…]; and

 

 

●

[…***…] for the fifth Commercialization Year and each Commercialization Year
thereafter (subject to adjustment as provided in Section 8.6 below); provided,
however, that if any Selected Compound that is a […***…] has […***…] before the
beginning of the fourth Commercialization Year, the payment amount for the fifth
Commercialization Year and each Commercialization Year thereafter will be
[…***…] (subject to adjustment as provided in Section 8.6 below).

 

8.5.1.2     [Intentionally Omitted].

 

8.5.1.3     Selected Compounds that are […***…]

 

During the Commercialization Period for Selected Compounds that are […***…],
PEPSICO will pay the following MARs to SENOMYX:

 

 

●

[…***…] for the first Commercialization Year;

 

 

●

[…***…] for the second Commercialization Year;

 

 

●

[…***…] for the third Commercialization Year;

 

 

●

[…***…] for the fourth Commercialization Year; and

 

 

●

[…***…] for the fifth Commercialization Year and each Commercialization Year
thereafter (subject to adjustment as provided in Section 8.6 below).

 

23

--------------------------------------------------------------------------------

 

 

8.5.1.4     [Intentionally Omitted]

 

8.5.1.5     [Intentionally Omitted]

 

8.5.1.6 Royalty Shortfall

 

The amount due under this Section 8.5 for any Commercialization Year is the
amount, if any, by which the MARs specified for the applicable Minimum Annual
Royalty Category for that Commercialization Year period exceeds the royalties
actually paid on Beverages and Beverage Bases incorporating Selected Compounds
with respect to the applicable Minimum Annual Royalty Category during such
Commercialization Year (“Royalty Shortfall(s)”). The Royalty Shortfalls shall be
calculated separately for each Minimum Annual Royalty Category.

 

For the avoidance of doubt, if PEPSICO selects multiple Collaboration Compounds
within any of the five Minimum Annual Royalty Categories, the Royalty Shortfall
shall be due for that category and not for each Selected Compound within that
category.

 

8.6     Adjustment of Values for Minimum Royalties

 

With respect to each Minimum Royalty Category, the MARs will be adjusted for the
[23] year of the applicable Commercialization Period and beyond, for
inflation/deflation using the Consumer Price Index as set forth below. The first
adjustment will be effective on the […***…] anniversary of the commencement of
the applicable Commercialization Period and annually on each anniversary
thereafter, and shall be calculated as follows:

 

 

●

MAR for the applicable Commercialization Year = […***…]

 

Such amount as calculated shall be the applicable MAR for the given Minimum
Royalty Category to be paid until the next date for adjustment hereunder.

 

 

●

The “Unadjusted Base MAR” for purposes of each MAR adjustment shall be […***…],
as the case may be, in the case of Selected Compounds that are […***…], as the
case may be, in the case of Selected Compounds that are […***…] in the case of
Selected Compounds that are […***…] in the case of Selected Compounds that are
[…***…] as the case may be, in the case of Selected Compounds that are […***…].

 

 

●

%CPI Increase/Decrease = […***…]

 

24

--------------------------------------------------------------------------------

 

 

 

•

The “Comparison CPI” shall be the unadjusted Consumer Price Index for the
December of the Calendar Year [24] the applicable annual adjustment and the
“Base CPI” shall be the unadjusted Consumer Price Index for December of the
Calendar Year which is […***…] such Calendar Year.

 

8.7     Payment Terms

 

8.7.1 Timing

 

As set forth in this Agreement, the royalties will be paid within […***…] days
after the end of each calendar quarter period in which such royalties are earned
during the Commercialization Period for each Product incorporating a Selected
Compound. All Royalty Shortfalls will be paid within […***…] days after the end
of each Commercialization Year.

 

8.7.2 Reporting

 

With each such quarterly payment, PEPSICO, its Affiliates and permitted
sublicensees will furnish to SENOMYX the Royalty Report, which sets forth on a
country-by-country, enhancer-by-enhancer basis, sweetener-by-sweetener basis and
Product-by-Product basis the relevant sales information for PEPSICO and the
applicable Affiliates and permitted sublicensees including:

 

 

i.)

In the case of sales by PEPSICO and its Affiliates […***…] incorporating a
Selected Compound sold;

 

 

ii.)

the royalties payable in United States dollars;

 

 

iii.)

the method used to calculate the royalty payment, including the applicable PSR
and Cost of Selected Compound for each Beverage or Beverage Base incorporating a
Selected Compound ;

 

 

iv.)

the method used to calculate the applicable Consumer Price Index adjustments of
the MARs and adjustments of the applicable royalties under Section 8.4.1 based
on changes to the parameters described in Schedules 8.4.1(A) and 8.4.1(B);

 

 

v.)

the exchange rate used;

 

 

vi.)

in the case of sublicenses to Ingredient Suppliers under Section 9.6, the Net
Sales and the total number of units of each such Ingredient Supply Product sold,
if applicable; and

 

 

vii.)

other information employed to calculate the royalty payment for such Product
incorporating such Selected Compound.

 

25

--------------------------------------------------------------------------------

 

 

The contents of such Royalty Reports shall, subject to the exceptions in Section
13.4, be considered Confidential Information of PEPSICO and SENOMYX agrees not
to disclose such contents except to the extent necessary for SENOMYX to enforce
its rights under this Agreement or if disclosure is permitted under Section 13.5
or 13.7.

 

8.8      Currency of Payment

 

All payments to be made under this Agreement, including the royalties payable to
SENOMYX by PEPSICO, its Affiliates and permitted sublicensees, will be paid in
United States dollars by wire transfer (or other means acceptable to SENOMYX) to
a bank account designated by SENOMYX.

 

With respect to each quarter, for countries other than the United States,
whenever conversion of any amounts or payments from any foreign currency are
required, such conversion will be made at the rate of exchange reported in The
Wall Street Journal on the last business day of the applicable reporting period.

 

8.9     Taxes Withheld

 

Any income or other tax that PEPSICO or any of its Affiliates or permitted
sublicensees are required by a government agency to withhold and pay on behalf
of SENOMYX with respect to the royalties payable under this Agreement will be
deducted from and offset against such royalties prior to remittance to SENOMYX.
PEPSICO will use commercially reasonable efforts to give or cause to be given to
SENOMYX by its Affiliates and permitted sublicensees such assistance as may
reasonably be necessary to enable SENOMYX to claim exemption from, or credit
for, the tax so deducted, and, in each case, will use commercially reasonable
efforts to promptly furnish to SENOMYX proper evidence of the taxes paid on
SENOMYX’s behalf.

 

8.10     Intentionally Omitted

 

 

8.11

PEPSICO Library Royalty

 

In the event PEPSICO commercializes a Selected Compound discovered using a
species listed on the PEPSICO Exclusive Plant List, PEPSICO shall be entitled to
receive a reduction in the Royalty Rate on Beverages and Beverage Bases
incorporating such Selected Compound sold by PEPSICO and its Affiliates, [25].

 

In the event SENOMYX commercializes or licenses rights to a Third Party to use a
compound discovered using a species listed on the PEPSICO Exclusive Plant List,
PEPSICO shall be entitled to receive a royalty (referred to herein as “PEPSICO
Royalty”) from SENOMYX equal to […***…] (i) within twelve (12) months following
the selection if the compound is a Selected Compound; and (ii) […***…] [26]. The
PEPSICO Royalty shall be determined on a compound-by-compound basis and may
differ for […***…]. Any PEPSICO Royalty owed by SENOMYX to PEPSICO shall be paid
within […***…] days after the end of each calendar quarter period in which such
PEPSICO Royalty was earned. With each such quarterly payment, SENOMYX will
furnish to PEPSICO a Royalty Report. The contents of the aforementioned Royalty
Reports shall, subject to the exceptions in Section 13.4, be considered
Confidential Information of SENOMYX and PEPSICO agrees not to disclose such
contents except to the extent necessary for PEPSICO to enforce its rights under
this Agreement or if disclosure is permitted under Section 13.5 or 13.7.

 

 
26

--------------------------------------------------------------------------------

 

 

8.12     Records of Unit Sales, Net Sales and Royalty Calculations

 

8.12.1     Records Relating to Royalties

 

Each of PEPSICO and SENOMYX will, and will cause its Affiliates and permitted
sublicensees, as applicable, to keep complete and accurate records of sales and
all other information necessary to calculate (i) royalties due to SENOMYX for
any Product incorporating a Selected Compound; and (ii) the PEPSICO Royalty,
respectively The records for a given year will be maintained by each party and
its respective Affiliates and permitted sublicensees, as applicable, for a
period of […***…] following submission of the related Royalty Report for that
year. The records for a given year will be in sufficient detail to allow the
accrued royalties to be determined in accordance with United States generally
accepted accounting principles (which shall mean the international financial
reporting standards (“IFRS”) at such time as IFRS becomes the generally accepted
accounting standard in the United States and the applicable laws require that a
party use IFRS) and to verify the royalty payments pursuant to Section 8.4.

 

8.12.2     Attestation of Records Relating to Royalties

 

Each party, with reasonable written notice to the other party, and no more than
[…***…] per calendar year, will have the right to cause a nationally recognized
independent, certified public accountant […***…] to review such records relating
to the royalty payments at the place or places of business where such records
are customarily kept by PEPSICO, its Affiliates and sublicensees or SENOMYX, as
applicable, in order to provide an attestation, based upon accounting procedures
[…***…] (the “Attestation”), of the accuracy of the reports of each party’s
royalty payments. Such accountant must execute a confidentiality agreement prior
to entering the applicable premises, obligating such accountant to keep all
information disclosed to it confidential and will only be permitted to disclose
to the party requesting the Attestation, whether there was any discrepancy
between royalty payments made by PEPSICO (or its Affiliates or sublicensees) or
SENOMYX, as the case may be, under this Agreement and the actual royalty
required to be so paid and, if so, the extent of the discrepancy and any
information necessary to explain the cause of the discrepancy. The party
requesting the Attestation will bear the full cost of such Attestation unless
such Attestation discloses an underpayment of more than [27] from the amount of
the royalties due under this Agreement, in which event, the party being audited
will bear the full cost of such Attestation. Upon conclusion of such
Attestation, any underpayment shall be promptly paid by the party being audited
and any overpayment made by the party being audited will be promptly refunded by
the party requesting the Attestation.

 

 
27

--------------------------------------------------------------------------------

 

 

Each party will, and will cause its Affiliates and sublicensees, as applicable,
to cooperate with the Attestation under this Section 8.12.2 including, without
limitation, promptly and at their own expense providing additional supporting
information and records in the event that the nationally recognized independent
certified public accountant performing such Attestation requests such
information or records. Such additional information and records shall relate to
royalties payable for Products sold by PEPSICO, its Affiliates or permitted
sublicensees or the PEPSICO Royalty, as the case may be. In the case of the
sublicense to Ingredient Suppliers pursuant to Section 9.6, SENOMYX may obtain
the information described herein directly from sublicensee or request that
PEPSICO promptly obtain such information from such sublicensee.

 

Each party agrees not to disclose Confidential Information concerning royalty
payments reports, and all other information learned in the course of an
Attestation, except to the extent necessary for the requesting party to enforce
its rights under this Agreement or if disclosure is permitted under Section 13.5
or 13.7.

 

9.

Grants

 

Subject to the terms and conditions of this Agreement, SENOMYX hereby grants to
PEPSICO and its Affiliates and PEPSICO hereby grants to SENOMYX the rights
expressly set forth below.

 

 

9.1

Non-exclusive Grant by SENOMYX of Rights Regarding Evaluation of Compounds and
Collaboration Compounds

 

With respect to the Synthetic Enhancing Compound Program and the Natural
Enhancing Compound Program, subject to the terms and conditions of this
Agreement, SENOMYX hereby grants to PEPSICO and its Affiliates a
nontransferable, non-exclusive, non-sublicensable worldwide license during the
applicable Collaborative R & D Period under the Target IP to use Analog
Compounds, Sweetener Compounds and Enhancing Compounds that SENOMYX delivers, in
the Steering Committee’s reasonable discretion and taking into consideration the
applicable PEPSICO Criteria, to PEPSICO in the course of the applicable
Collaborative R&D Program. Such Compounds and Enhancing Compounds may only be
used for the intended purpose of evaluating the sweetness effect on enhancing a
Target Sweetener in the Field.

 

 
28

--------------------------------------------------------------------------------

 

 

With respect to the Natural Sweetener Compound Program, subject to the terms and
conditions of this Agreement, SENOMYX hereby grants to PEPSICO and its
Affiliates a nontransferable, non-exclusive, non-sublicensable worldwide license
during the Collaborative R & D Period for the Natural Sweetener Compound Program
under the Target IP to use Natural Sweetener Compounds and Analog Compounds that
SENOMYX delivers, in the Steering Committee’s reasonable discretion taking into
consideration the applicable PEPSICO Criteria, to PEPSICO in the course of the
Collaborative R&D Program. Such Natural Sweetener Compounds and Analog Compounds
may only be used for the intended purpose of evaluating the effect as a
sweetener in the Field.

 

 

9.2

Non-exclusive Grant by SENOMYX of Rights to Make, Have Made, Use and Sell
Selected Compounds

 

Subject to the terms and conditions of this Agreement and to the parties further
agreeing to written Royalty terms as prescribed in Section 8.4.2 (in the case of
Natural Compounds and Analog Compounds), SENOMYX hereby grants to PEPSICO and
its Affiliates a nontransferable, non-exclusive, non-sublicensable (except as
provided in Section 9.6 below), worldwide license under the Target IP for each
Selected Compound during the applicable Commercialization Period, [28] Selected
Enhancing Compounds, Selected Natural Sweetener Compounds, or Selected Analog
Compounds, as the case may be, for incorporation into Products […***…]. Each
Selected Enhancing Compound will only be used by PEPSICO and its Affiliates (or
permitted sublicensees) at an Enhancing Compound Concentration. Only the license
under this Section 9.2 […***…] Selected Enhancing Compounds for incorporation
into Ingredient Supply Products in the Third Party Beverage Manufacturer Product
Categories will be sublicensable to Ingredient Supplier sublicensees in
accordance with Section 9.6.1.

 

 

9.3

Grant of Rights by SENOMYX Regarding Beverages and Beverage Bases that
Incorporate Selected Compounds

 

9.3.1 Synthetic Enhancing Compounds

 

Subject to the terms and conditions of this Agreement, SENOMYX hereby grants to
PEPSICO and its Affiliates […***…] license under the Target IP for each Selected
Synthetic Enhancing Compound selected during the Original Collaborative R&D
Period, […***…] Beverages and Beverage Bases that incorporate the applicable
Selected Synthetic Enhancing Compound, […***…]. This […***…] license shall
continue during the term of the Commercialization Period for the applicable
Selected Synthetic Enhancing Compound (except to the extent otherwise converted
to non-exclusive as specifically contemplated by this Agreement). Each Selected
Synthetic Enhancing Compound will only be used by PEPSICO and its Affiliates at
an Enhancing Compound Concentration. For the avoidance of doubt, the foregoing
shall not be construed to prevent SENOMYX from exercising its rights and
performing its obligations under this Agreement.

 

 
29

--------------------------------------------------------------------------------

 

 

9.3.2 Natural Enhancing Compound, Natural Sweetener Compound and Analog
Compounds

 

Subject to the terms and conditions of this Agreement and to the parties further
agreeing to written Royalty terms as prescribed in Section 8.4.2, SENOMYX hereby
grants to PEPSICO and its Affiliates a nontransferable, non-exclusive,
non-sublicensable, worldwide license under the Target IP for each Selected
Natural Enhancing Compound, Selected Natural Sweetener Compound and Selected
Analog Compound [29] Beverages and Beverage Bases that incorporate the
applicable Selected Natural Enhancing Compound, Selected Natural Sweetener
Compound or Selected Analog Compound, as the case may be, […***…]. This
non-exclusive license shall continue during the term of the Commercialization
Period for the applicable Selected Natural Enhancing Compound, Selected Natural
Sweetener Compound or Selected Analog Compound, as the case may be. Each
Selected Natural Enhancing Compound will only be used by PEPSICO and its
Affiliates at an Enhancing Compound Concentration. For the avoidance of doubt,
the foregoing shall not be construed to prevent SENOMYX from exercising its
rights and performing its obligations under this Agreement.

 

 

9.4

Co-Exclusive Grant of Rights by SENOMYX Regarding Powdered Beverages
incorporating certain Selected Synthetic Compounds

 

Subject to the terms and conditions of this Agreement, SENOMYX hereby grants to
[…***…] license under the Target IP for each Selected Synthetic Enhancing
Compound selected during the Original Collaborative R&D Period […***…] dry
powdered Beverages incorporating the applicable Selected Synthetic Enhancing
Compound solely […***…]. This Co-Exclusive license shall continue during the
term of the Commercialization Period for the applicable Selected Synthetic
Compound (except to the extent otherwise […***…] as specifically contemplated by
this Agreement). Each Selected Synthetic Enhancing Compound will only be used by
PEPSICO and its Affiliates at an Enhancing Compound Concentration. For the
avoidance of doubt, the foregoing shall not be construed to prevent SENOMYX from
exercising its rights and performing its obligations under this Agreement.

 

 
30

--------------------------------------------------------------------------------

 

 

9.5     Limitation on Licenses

 

9.5.1     Sales of Collaboration Compounds or Selected Compounds

 

Notwithstanding anything to the contrary in this Agreement, none of the rights
granted in this Agreement are intended to give PEPSICO or its Affiliates the
right to sell Compounds, Collaboration Compounds or Selected Compounds other
than as part of a Beverage or Beverage Base; however, PEPSICO may sublicense its
rights to Ingredient Suppliers to sell Ingredient Supply Products as expressly
authorized by Section 9.6.1.

 

9.5.2     Specifically Excluded Rights

 

Notwithstanding anything to the contrary in this Agreement, PEPSICO shall have
no rights under this Agreement with respect to Compounds S2383, S8475, S9632 and
S6973 (including salt forms thereof). SENOMYX will be free to license Compounds
S2383, S8475, S9632 and S6973 (including salt forms thereof) to an Affiliate(s)
or a Third Party(ies), and to enter into discovery and development
collaborations with an Affiliate(s) or a Third Party(ies), in the Field for the
purpose of developing and commercializing such Compounds, without restrictions
or limitations and without any obligation to PEPSICO under Section 7 above.

 

9.5.3     Restrictions; No Implied Licenses

 

Subject to the licenses expressly granted in this Section 9, SENOMYX will retain
all rights under the SENOMYX Technology and all other intellectual property
Controlled by SENOMYX, and PEPSICO and its Affiliates agree that: (i) with
respect to Synthetic Enhancing Compounds and SENOMYX Technology in general,
while a Valid Claim is in effect covering the particular SENOMYX Technology, to
not knowingly practice, either directly or by indirectly supporting or funding
the research and development activities of an Affiliate, sublicensee or any
other Third Party, such SENOMYX Technology except pursuant to the licenses
expressly granted to PEPSICO and its Affiliates in this Section 9; and (ii) with
respect to Natural Compounds and Analog Compounds, for a period that is the
longer of (a) [30] following the receipt of United States Regulatory Approval of
a Selected Compound or (b) while a Valid Claim is in effect covering the
particular SENOMYX Technology, to not knowingly practice, either directly or by
indirectly supporting or funding the research and development activities of an
Affiliate, sublicensee or any other Third Party, such SENOMYX Technology except
pursuant to the licenses expressly granted to PEPSICO and its Affiliates in this
Section 9. No right or license under any Patent Rights or any Know-How of either
party is granted or shall be granted by implication. All such rights or licenses
are or shall be granted only as expressly provided in the terms of this
Agreement.

 

 
31

--------------------------------------------------------------------------------

 

 

9.6     Sublicenses

 

9.6.1     Ingredient Suppliers

 

The licenses granted by SENOMYX to PEPSICO and its Affiliates under this Section
9 are not sublicensable, except to Ingredient Suppliers as specifically set
forth in this Section 9.6.

 

During the Original Collaborative R&D Period, PEPSICO will [31] to sublicense
its rights under Section 9.2 to Ingredient Suppliers to make, have made, use and
sell Ingredient Supply Products to Third Parties solely for incorporation into
Third Party Manufacturer Beverages and Third Party Manufacturer Beverage Bases
in the Third Party Beverage Manufacturer Product Categories. PEPSICO’s right to
sublicense in the Third Party Beverage Manufacturer Product Categories as
described in this Section 9.6.1, shall not limit PEPSICO’s exclusivity rights in
Sections 7.1 and 9.3.1 for the Exclusive Product Categories. If PEPSICO
sublicenses to Ingredient Suppliers as described in this Section 9.6, PEPSICO
will be allowing the use of the Selected Enhancing Compounds for incorporation
into Third Party Manufacturer Beverages and Third Party Manufacturer Beverage
Bases in the Third Party Beverage Manufacturer Product Categories. For avoidance
of doubt, in accordance with the provisions of Section 9.2, each Ingredient
Supply Product shall only be used by Ingredient Suppliers and Third Parties for
their respective Intended Purpose and at an Enhancing Compound Concentration.
The aforementioned PEPSICO rights to sublicense to Ingredient Suppliers the
rights […***…] Ingredient Supply Products to Third Parties solely for
incorporation into Third Party Manufacturer Beverages and Third Party
Manufacturer Beverage Bases in the Third Party Beverage Manufacturer Product
Categories […***…]. Notwithstanding the foregoing, if during the Original
Collaborative R&D Period, PEPSICO sublicensed the rights applicable to a
specified Selected Enhancing Compound to a specified Ingredient Supplier, such
[…***…].

 

Beginning on the Amended Effective Date, PEPSICO may elect, in its sole
discretion, to sublicense its rights under the Target IP for each Selected
Enhancing Compound […***…] Selected Enhancing Compounds solely for incorporation
into Beverages and Beverage Bases in the Field.

 

 
32

--------------------------------------------------------------------------------

 

 

PEPSICO agrees and acknowledges that except as otherwise provided herein, with
respect to any Selected Compound, SENOMYX shall have the express right to
license, without limitation, its rights under the Target IP for each Selected
Compound including directly to any Third Party to make, have made, import, use
and sell Ingredient Supply Products in any country for incorporation into Third
Party Manufacturer Beverages and Third Party Manufacturer Beverage Bases in the
Third Party Beverage Manufacturer Product Categories.

 

9.6.2 Obligations Related to Sublicenses to Ingredient Suppliers

 

PEPSICO will [32] to enforce the obligations imposed upon a permitted Ingredient
Supplier sublicensee under the applicable sublicense (including, without
limitation, the field of use limitations restricted to the Third Party Beverage
Manufacturer Product Categories and the Intended Purpose limitations).

 

If PEPSICO (or any of its Affiliates) […***…] of any use by a permitted
sublicensee using Selected Compound(s) outside of the Third Party Beverage
Manufacturer Product Categories field of use that is sublicensable by PEPSICO
under this Agreement or other than for the applicable Intended Purpose or at the
applicable Enhancing Compound Concentration, then PEPSICO (and its Affiliates)
will promptly: (i) notify SENOMYX; (ii) investigate the suspected activities and
[…***…] to remove any unauthorized use […***…]; and (iii) terminate the
sublicense agreement with any sublicensee that fails to immediately cease the
unauthorized activity. PEPSICO will use commercially reasonable efforts to keep
SENOMYX updated regarding the nature of the unauthorized use and steps taken
under (ii) and (iii).

 

All sublicenses under this Section 9.6 will be subject to written sublicense
agreements. The scope of the rights and licenses granted to each sublicensee
under such sublicense agreement shall be no greater than the scope of the rights
and license granted to PEPSICO under Section 9.2. […***…], each sublicense
agreement will, to the extent applicable, include the rights of and obligations
[…***…], assignment to PEPSICO of all rights to inventions and know-how
resulting from their work (which shall ultimately be assigned between PEPSICO
and SENOMYX in accordance with the intellectual property provisions of this
Agreement), the confidentiality and non-use restrictions in a manner consistent
with PEPSICO ’s obligations under Section 13, record keeping and independent
certified public accountant attestation provisions substantially similar to
those set forth in Section 8.12, and the indemnification obligations consistent
with PEPSICO’s obligations under Sections 15.6.3 and 15.6.4). Each sublicense
agreement must contain an affirmative statement by the sublicensee of its
agreement to comply with the relevant provisions of this Agreement (as amended
and restated). Each sublicense agreement will require the Ingredient Supplier
sublicensee to enter into written agreements with its purchasers of Ingredient
Supply Products that include the purchaser’s agreement to use Ingredient Supply
Products solely (a) in Third Party Manufacturer Beverages and Third Party
Manufacturer Beverage Bases in the Third Party Beverage Manufacturer Product
Categories and (b) for their respective Intended Purpose and at an Enhancing
Compound Concentration. PEPSICO will promptly notify SENOMYX of any sublicense
agreements, but in any case not later than [33] following its execution. PEPSICO
will keep SENOMYX informed of all such sublicenses and will, upon request of
SENOMYX, provide SENOMYX with a copy of such written agreement(s), which shall
be unredacted except that […***…] PEPSICO will collect and guarantee payment of
the royalty payments (royalties on Net Sales) due, directly or indirectly, to
SENOMYX from Ingredient Supplier sublicensees under Section 8.4.3 and summarize
and deliver all reports due, directly or indirectly, to SENOMYX from such
sublicensees. PEPSICO shall remain responsible for the full and faithful
performance of all its obligations under this Agreement, irrespective of whether
the same are delegated, expressly or by implication, by PEPSICO to a
sublicensee. Such delegation shall not in any way diminish, reduce or eliminate
any of PEPSICO’s obligations under this Agreement, and PEPSICO shall remain
primarily liable for such obligations.

 

 
33

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, all Co-Exclusive and Exclusive licenses granted to
PEPSICO under this Agreement are not sublicensable (except as expressly
permitted herein). In addition, if any Exclusive or Co-Exclusive license is
converted to a non-exclusive license under Sections 8.5, 11.1 or otherwise, the
non-exclusive (converted) license will continue to be non-sublicensable.

 

9.7 Obligations Relating to Affiliates

 

PEPSICO assumes the responsibility for performance due by its Affiliates of all
obligations imposed upon PEPSICO under this Agreement. PEPSICO is also
responsible for and guarantees payment to SENOMYX of royalties due on sales of
Beverages and Beverage Bases by an Affiliate. In the event that an Affiliate of
PEPSICO ceases to meet the definition of “Affiliate” at any time, the licenses
granted to such Affiliate under this Agreement will automatically terminate.

 

 

9.8

Non-Exclusive Grant of Rights from PEPSICO to SENOMYX for Research Purposes

 

Subject to the terms and conditions of this Agreement, PEPSICO and its
Affiliates hereby grants to SENOMYX […***…] license during the Collaboration R &
D Period to use (i) the PEPSICO Technology for research purposes related to any
given Collaborative R & D Program under this Agreement with the right to grant
sublicenses for such research purposes only, and (ii) the PepsiCo Exclusive
Plant List portion of the PepsiCo Library for purposes related to the Natural
Enhancing Compound Program and Natural Sweetener Compound Collaborative Program
with the right to grant sublicenses for such purposes only; provided, however,
that any such sublicense shall be subject to the prior written approval of
PEPSICO, which shall not be unreasonably withheld.

 

 
34

--------------------------------------------------------------------------------

 

 

All sublicenses under this Section 9.8 will be subject to written sublicense
agreements. The scope of the rights and licenses granted to each sublicensee
under such sublicense agreement shall be no greater than the scope of the rights
and license granted to SENOMYX under this Agreement. The sublicense agreements
will, to the extent applicable, include all of the rights of and obligations due
to PEPSICO and contained in this Agreement. Each sublicense agreement must
contain an affirmative statement by the sublicensee of its agreement to comply
with the relevant provisions of this Agreement. SENOMYX shall remain responsible
for the full and faithful performance of all of its obligations under this
Agreement, and shall assume liability for any breaches by any SENOMYX
sublicensee.

 

10.

Ownership of Intellectual Property

 

10.1     Transfer of Rights

 

Each of the parties retains all rights not expressly licensed or assigned in
this Agreement. Except as otherwise expressly provided in this Agreement,
nothing in this Agreement is intended to convey or transfer ownership or the
grant of any license or sublicense by one party to the other party of any rights
in any Confidential Information, Patent Rights or Know-How Controlled by a
party.

 

10.2     SENOMYX Inventions

 

SENOMYX will own all Inventions and other Know-How made solely by its employees
and agents and all Patent Rights claiming such Inventions and Know-How;
provided, however, SENOMYX hereby irrevocably assigns to PEPSICO all interest in
and to any such Inventions and Know-How that consist solely of [34], and all
Patent Rights claiming such Inventions and other Know-How, and SENOMYX agrees to
give PEPSICO prompt notice of the making, conceiving or reducing to practice of
any such Inventions. Any such Inventions and Know-How to be assigned to PEPSICO
shall be deemed PEPSICO Confidential Information. In the event that SENOMYX is
legally unable to assign such rights to PEPSICO, then SENOMYX agrees either to
waive the enforcement of such rights against PEPSICO and any sublicensees and
assignees, or to grant PEPSICO an exclusive, irrevocable, perpetual, worldwide,
fully-paid license, with right to sublicense through multiple tiers of
sublicense, to such rights. For the avoidance of doubt, SENOMYX will own
Inventions and other Know-How that (i) consist of Natural Enhancing Compounds or
Natural Sweetener Compounds identified from the PEPSICO Library, […***…].
PEPSICO and its Affiliates hereby irrevocably assign to SENOMYX all interest in
and to any such Inventions and other Know-How and all Patent Rights claiming
such Inventions and Know-How. Any such Inventions and Know-How to be assigned to
SENOMYX shall be deemed SENOMYX Confidential Information. In the event that
PEPSICO or its Affiliates are legally unable to assign such rights to SENOMYX,
then PEPSICO and its Affiliates agree either to waive the enforcement of such
rights against SENOMYX and any sublicensees and assignees, or to grant SENOMYX
an exclusive, irrevocable, perpetual, worldwide, fully-paid license, with right
to sublicense through multiple tiers of sublicense, to such rights.

 

 
35

--------------------------------------------------------------------------------

 

 

10.3     PEPSICO Inventions

 

Except as otherwise provided herein, PEPSICO will own all Inventions and other
Know-How made solely by its employees and agents, including those related to
[35], to the extent that such Inventions and other Know-How do not […***…], and
all Patent Rights claiming such Inventions and Know-How, and SENOMYX will have
no rights to such Inventions, Know-How and product formulations, except as set
forth in the following paragraph and in Section 9.8. Nothing herein shall grant
to SENOMYX any rights to PEPSICO’s proprietary or confidential product formulas
or production processes of the Beverages or Beverage Bases that incorporate
Selected Compounds.

 

PEPSICO and its Affiliates hereby irrevocably assign to SENOMYX all interest in
and to any such Inventions and other Know-How that consist solely of […***…],
and all Patent Rights claiming such Inventions and Know-How, and PEPSICO and its
Affiliates agree to give SENOMYX prompt notice of the making, conceiving or
reducing to practice of any such Inventions. Any such Inventions and Know-How to
be assigned to SENOMYX shall be deemed SENOMYX Confidential Information. In the
event that PEPSICO or its Affiliates are legally unable to assign such rights to
SENOMYX, then PEPSICO and its Affiliates agree either to waive the enforcement
of such rights against SENOMYX and any sublicensees and assignees, or to grant
SENOMYX an exclusive, irrevocable, perpetual, worldwide, fully-paid license,
with right to sublicense through multiple tiers of sublicense, to such rights.

 

10.4     Joint Inventions

 

All Inventions conceived jointly by one or more employees or agents of SENOMYX
or of any of its Affiliates and one or more employees or agents of PEPSICO or of
any of its Affiliates (the “Joint Inventions”) and all Joint Patent Rights will
be owned jointly by PEPSICO and SENOMYX, except as provided below.

 

PEPSICO and its Affiliates hereby irrevocably assign to SENOMYX all interest in
and to any Joint Inventions that (i) consist of Natural Enhancing Compounds or
Natural Sweetener Compounds identified from the PEPSICO Library, (ii) consist of
Analog Compounds or (iii) consist solely of [36], and methods of making such
compounds, and all Joint Patent Rights claiming such Joint Inventions. In the
event that PEPSICO or its Affiliate is legally unable to assign such rights to
SENOMYX, then PEPSICO and its Affiliates agree either to waive the enforcement
of such rights against SENOMYX and any sublicensees and assignees, or to grant
SENOMYX an exclusive, irrevocable, perpetual, worldwide, fully-paid license,
with right to sublicense through multiple tiers of sublicense, to such rights.
For the avoidance of doubt, Inventions assigned to SENOMYX under this Section
10.4, will no longer be considered Joint Inventions/Joint Patent Rights and will
thereafter be considered SENOMYX Technology and will be deemed SENOMYX
Confidential Information.

 

 
36

--------------------------------------------------------------------------------

 

 

SENOMYX hereby irrevocably assigns to PEPSICO all interest in and to any Joint
Inventions that consist solely of […***…] to the extent that such […***…], and
all Joint Patent Rights claiming such Joint Inventions. In the event that
SENOMYX is legally unable to assign such rights to PEPSICO, then SENOMYX agrees
either to waive the enforcement of such rights against PEPSICO and any
sublicensees and assignees, or to grant PEPSICO an exclusive, irrevocable,
perpetual, worldwide, fully-paid license, with right to sublicense through
multiple tiers of sublicense, to such rights. For the avoidance of doubt,
Inventions assigned to PEPSICO under this Section 10.4, will no longer be
considered Joint Inventions/Joint Patent Rights and will thereafter be
considered PEPSICO Technology and will be deemed PEPSICO Confidential
Information.

 

10.5     Other Inventions

 

Any Inventions not included in Sections 10.2, 10.3, or 10.4 will be owned by
their inventors.

 

10.6     Markings, Inventorship and Assignment of Inventions

 

PEPSICO agrees to mark and to cause any Affiliate, Bottler or permitted
sublicensee to mark any Products (or their containers or labels) made, sold or
otherwise disposed of by it or them with any notice of Patent Rights, which
shall be made in accordance with applicable law, if mutually desirable by the
parties or necessary under applicable law to enable the SENOMYX Patent Rights or
Joint Patent Rights, as applicable, to be enforced to their full extent in any
country where Beverages or Beverage Bases incorporating Selected Compounds are
made, used, or sold.

 

 
37

--------------------------------------------------------------------------------

 

 

United States patent law will determine inventorship of patentable inventions.
SENOMYX and PEPSICO agree to execute all documentation necessary to perfect all
assignments of Inventions, Know-How and Patent Rights contemplated in this
Agreement.

 

11.

Patent Prosecution and Maintenance

 

11.1     Prosecution of Patent Rights Solely Owned by a Party

 

Subject to Section 12.3 below, each party will solely control the right to file,
prosecute (including an opposition or interference) and maintain Patent Rights
solely owned by that party or assigned to that party. Each party will bear the
cost of filing, prosecuting and maintaining the patents and patent applications
associated with inventions solely owned by that party or assigned to that party.
With respect to Target IP for Selected Compound(s), PEPSICO will reimburse
SENOMYX for [37]. By way of example, patent applications directed to composition
of matter of a Selected Compound, use of a Selected Compound in comestible
compositions, and methods of making a Selected Compound would be subject to a
reimbursement obligation.

 

With respect to each Selected Compound, for so long as PEPSICO maintains its
exclusive license under Section 9.3.1 for such Selected Compound, in the case
where SENOMYX […***…] directed to Target IP for such Selected Compound […***…],
then at least […***…]. SENOMYX agrees to […***…] with respect to such patent
applications that are […***…]. SENOMYX will […***…] of all proceedings related
to the […***…] for Selected Compounds […***…] SENOMYX hereunder, including,
without limitation, by […***…]. SENOMYX will provide to PEPSICO invoices (with
supporting documentation) to establish the reasonable out-of-pocket cost
incurred for filing, prosecuting and maintaining each patent or patent
application in each country. Such invoices may be […***…]. With respect to
patent applications after PEPSICO has selected a Selected Compound for so long
as PEPSICO maintains its exclusive license under Section 9.3.1, the parties will
discuss and agree at least [38] before the due date of international filings or
at least […***…] before the due date of […***…], in which countries/regions to
file patent applications claiming Selected Compounds. Notwithstanding the
foregoing, if PEPSICO decides it does not wish to have a patent application
claiming a Selected Compound(s) either (i) filed or (ii) prosecuted in a
particular country or PEPSICO decides that it does not wish to have maintained a
patent claiming a Selected Compound(s), in a particular country, SENOMYX may
still (a) file or (b) prosecute such patent application, or may maintain such
patent in such country; […***…] and any rights granted to PEPSICO, its
Affiliates and sublicensees under Sections 7 and 9 with respect to any such
patents in such country will terminate or become non-exclusive at the sole
discretion of SENOMYX. In such event, SENOMYX may provide research and
development services and/or grant rights to SENOMYX Technology to Third Parties
for the applicable Selected Compounds in such country in any field of use, and
nothing in this Agreement will prevent or limit the foregoing.

 

 
38

--------------------------------------------------------------------------------

 

 

PEPSICO shall hold all such information disclosed to it under this Section 11,
subject to the exceptions in Section 13.4, as Confidential Information of
SENOMYX.

 

11.2     Prosecution of Joint Patent Rights

 

SENOMYX will have the first right to file, prosecute (including an opposition or
interference) and maintain Joint Patent Rights. PEPSICO will use commercially
reasonable efforts to cooperate in, the filing, prosecution and maintenance of
Joint Patent Rights and will share equally in reasonable expenses incurred with
respect thereto.

 

12.

Intellectual Property Enforcement and Defense of Claims

 

12.1     Defense of Infringement Claims for SENOMYX Technology

 

PEPSICO and its Affiliates and permitted sublicensees will cooperate with
SENOMYX, at SENOMYX’s expense, in the defense of any suit, action or proceeding
against SENOMYX or SENOMYX’s Affiliates alleging the infringement of the
intellectual property rights of a Third Party due to SENOMYX’s or PEPSICO’s or
any of their Affiliates’ or sublicensees’ use of any SENOMYX Technology or any
technology claimed under Joint Patent Rights under this Agreement.

 

The parties must notify each other promptly in writing of the commencement of
any such suit, action, proceeding or claim of infringement.

 

At the expense of SENOMYX, PEPSICO and its Affiliates and permitted sublicensees
will give to SENOMYX full and sole authority, information and assistance
necessary to defend, hire counsel, make decisions or settle on any terms, any
such suit, action or proceeding against SENOMYX or SENOMYX’s Affiliates and
PEPSICO and its Affiliates and permitted sublicensees will in good faith execute
all documents, provide pertinent records, and take all other actions, including
requiring persons within its control to give testimony, which may be reasonably
required in connection with the defense or settlement of such litigation.
SENOMYX will bear the expense of the defense or settlement of any such suit.
SENOMYX will have full and sole authority to settle any such suit except that
SENOMYX will not settle any such suit in a manner that is reasonably likely to
have a material adverse impact to PEPSICO without the prior written consent of
PEPSICO, which shall not be unreasonably withheld.

 

 
39

--------------------------------------------------------------------------------

 

 

12.2     Defense of Infringement Claims for PEPSICO Technology

 

SENOMYX will cooperate with PEPSICO, at PEPSICO’s expense, in the defense of any
suit, action or proceeding against PEPSICO or PEPSICO’s Affiliates alleging the
infringement of the intellectual property rights of a Third Party due to
PEPSICO’s or SENOMYX’s or any of their Affiliates’ use of any PEPSICO Technology
or any technology claimed under Joint Patent Rights under this Agreement.

 

The parties must notify each other promptly in writing of the commencement of
any such suit, action, proceeding or claim of infringement.

 

At the expense of PEPSICO, SENOMYX will give to PEPSICO full and sole authority,
information and assistance necessary to defend, hire counsel, make decisions or
settle on any terms, any such suit, action or proceeding against PEPSICO or
PEPSICO’s Affiliates and SENOMYX will in good faith execute all documents,
provide pertinent records, and take all other actions, including requiring
persons within its control to give testimony, which may be reasonably required
in connection with the defense or settlement of such litigation. PEPSICO will
bear the expense of the defense or settlement of any such suit. PEPSICO will
have full and sole authority to settle any such suit except that PEPSICO will
not settle any such suit in a manner that is reasonably likely to have a
material adverse impact to SENOMYX without the prior written consent of SENOMYX,
which shall not be unreasonably withheld.

 

12.3     Intellectual Property Enforcement

 

With respect to Target IP for use of a Selected Compound in the Exclusive
Product Categories for which PEPSICO has an exclusive license under Section
9.3.1, SENOMYX shall have the first right, but not the obligation to commence a
particular infringement action against a Third Party or take other steps to
resolve such alleged infringement; provided that, if SENOMYX does not bring such
action or take such other steps within [39] of receiving notice, PEPSICO, after
notifying SENOMYX in writing, will be entitled to bring such infringement action
or any other appropriate action or claim at its own expense; provided, however,
that if SENOMYX has commenced negotiations with an alleged infringer for
discontinuance of such infringement within such […***…] period, SENOMYX shall
have an additional […***…] to conclude its negotiations before PEPSICO may bring
suit for such infringement or take other similar action. In the event PEPSICO
brings such suit for infringement or takes other similar action, SENOMYX shall
have the right to join in such infringement suit or similar action at its own
expense (and SENOMYX will join if required by the laws of the jurisdiction). In
any such action, both SENOMYX and PEPSICO may employ counsel of its own choice
at its own expense. The party conducting such action will consider in good faith
the other party’s comments on the conduct of such action and will have full and
sole authority, information and assistance necessary to defend, hire counsel,
make decisions or settle on any terms, any such suit, action or proceeding and
the other party will in good faith execute all documents, provide pertinent
records, and take all other actions, including requiring persons within its
control to give testimony, which may be reasonably required in connection with
the defense or settlement of such litigation. In the event SENOMYX brings such
suit, SENOMYX will be entitled to retain the entire recovery, if any. In the
event PEPSICO brings such suit, any recovery will be applied first to [40]
expenses and […***…]. The party conducting the action will have the right to
deduct all court costs it pays for such enforcement from any recovery from any
settlement or judgment that is attributable to the losses of the other party
under such action.

 

 
40

--------------------------------------------------------------------------------

 

 

13.

Treatment of Confidential Information: Reporting Requirements, Publicity, Law
and Regulations

 

13.1     Confidentiality

 

Subject to the terms and conditions of this Agreement, SENOMYX and PEPSICO each
agree that, during the Term and for a period of […***…] thereafter, it will keep
confidential, and will cause its Affiliates to keep confidential, all
Confidential Information that is disclosed to it or to any of its Affiliates by
the other party. Neither SENOMYX nor PEPSICO nor any of their respective
Affiliates will use the other party’s Confidential Information except as
expressly permitted in this Agreement.

 

13.2     Disclosure to Related Parties

 

SENOMYX and PEPSICO each agree that any disclosure of the other party’s
Confidential Information to any officer, employee, contractor, consultant,
sublicensee or agent of the other party or of their respective Affiliates:

 

 

i)

will be made only if and to the extent necessary to carry out its
responsibilities under this Agreement and to exercise the rights granted
hereunder;

 

 

ii)

will be limited to the extent consistent with such responsibilities and rights;
and

 

 

iii)

will be provided only to such persons or entities who are under an obligation of
confidentiality no less stringent than as set forth in this Agreement.

 

41

--------------------------------------------------------------------------------

 

 

Each party will use reasonable efforts to take such action, and to cause its
Affiliates to take such action, to preserve the confidentiality of each other’s
Confidential Information, which will be the same efforts as it would customarily
take to preserve the confidentiality of its own similar Confidential
Information.

 

13.3     Return of Confidential Material

 

Upon termination of this Agreement, each party, upon the other party’s request,
will return or destroy all Confidential Information received from the other
party, including all copies and extracts of documents, within [41] of the
request of the other party; provided, however, one copy of the Confidential
Information may be retained in a secure location with limited access for legal
purposes only. Moreover, following the conclusion or termination of the Naturals
Collaborative R&D Period, SENOMYX shall return any unused portions of PepsiCo
Exclusive Plant List portion of the PepsiCo Library along with […***…] to
PEPSICO.

 

13.4     Exceptions to Confidential Information

 

Confidential Information will not include any information, which the receiving
party can prove by competent written evidence:

 

 

i)

is now, or hereafter becomes, through no act or failure to act on the part of
the receiving party, generally known or available to the public;

 

 

ii)

is known by the receiving party at the time of receiving such information, as
evidenced by its records;

 

 

iii)

is hereafter furnished to the receiving party without restriction as to
disclosure or use by a Third Party lawfully entitled to furnish such
information;

 

 

iv)

is independently developed by the employees, agents or contractors of the
receiving party without the aid, application or use of the disclosing party’s
Confidential Information; or

 

 

v)

is the subject of a written permission to disclose provided by the disclosing
party.

 

A party may also disclose Confidential Information of the other party where
required to do so by law or legal process; provided, however, that, in such
event, the party required to disclose such information must give advance written
notice of such disclosure to the other party and must cooperate with the other
party’s efforts to seek, at the request and expense of the other party, all
confidential treatment and protection for such disclosure as is permitted by
applicable law.

 

 
42

--------------------------------------------------------------------------------

 

 

13.5     Confidential Material Terms

 

The parties agree that the material terms, including financial terms, of this
Agreement will be considered Confidential Information of both parties.
Notwithstanding the foregoing, either party may disclose such material terms and
the contents of any Royalty Report (and in the case of [42]) in legal
proceedings or as are required to be disclosed in its financial statements, by
law, or under an obligation of confidentiality to bona fide potential
sublicensees (in the case of disclosure to a sublicensee, only those portions of
the Agreement that are applicable to the potential sublicense may be disclosed).
Either party will have the further right to disclose such material terms of this
Agreement and the contents of any Royalty Report under an obligation of
confidentiality to any potential acquirer, merger partner, bank, venture capital
firm, or other investor or financial institution for the purpose of evaluating
such investment, transaction or to obtain financing.

 

13.6     Confidential Research Information

 

The parties agree that all results and data generated from the research under
each Collaborative R&D Program will be owned exclusively by SENOMYX and, subject
to the exceptions in Section 13.4, considered Confidential Information of
SENOMYX, subject to the confidentiality requirements of Section 13. Accordingly,
for the avoidance of doubt, the parties further agree that Senomyx shall have
the authority to include any results and data that it generates in the course of
each Collaborative R&D Program in any patent application , or in connection with
the prosecution, maintenance or enforcement of any patent or patent application,
or in connection with regulatory filings or other submissions to regulatory
authorities without the prior consent or approval of PEPSICO. PEPSICO will not
provide to a Third Party any Materials provided by SENOMYX to PEPSICO.

 

43

--------------------------------------------------------------------------------

 

 

13.7     Permitted Use and Disclosures

 

Each party may use or disclose Confidential Information disclosed to it by the
other party

 

 

i)

to the extent such information is included in the PEPSICO Technology, SENOMYX
Technology or Joint Patent Rights, and

 

 

ii)

to the extent such use or disclosure is reasonably necessary and permitted in
the exercise of the rights granted hereunder in:

 

 

a)

filing or prosecuting patent applications;

 

 

b)

prosecuting or defending litigation;

 

 

c)

complying with applicable governmental regulations, or court orders or otherwise
submitting information to tax or other governmental authorities;

 

44

--------------------------------------------------------------------------------

 

 

d)

conducting clinical trials or other safety studies for Selected Compounds or
other regulatory approval applications for Selected Compounds;

 

 

e)

submitting information for food additive approval applications or other
regulatory approval applications for Selected Compounds; or

 

 

f)

making a permitted sublicense or otherwise exercising rights expressly granted
to the other party pursuant to the terms of this Agreement.

 

If a party is required to make any such disclosure of the other party’s
Confidential Information as described in this Section 13.7, it will give
reasonable advance notice of such disclosure to the other party where reasonably
possible and will use its reasonable efforts to secure confidential treatment of
such Confidential Information in consultation with the other party prior to such
disclosure (whether through protective orders or otherwise) and disclose only
the minimum necessary to comply with such requirements.

 

13.8     Use of Data for Promotional Purposes

 

Either party may (i) make public statements regarding Collaboration Compounds,
Selected Compounds, or Beverages or Beverage Bases incorporating Selected
Compounds by announcing the achievement of milestones therefor, following
consultation with the other party and with the written consent of the other
party to the form and content of the public statement which shall not be
unreasonably withheld, conditioned or delayed, and (ii) without the prior
consent of the other party, make public statements regarding the overall success
rate(s) (excluding any competitively sensitive information of PEPSICO) achieved
by and/or for its customers with the use SENOMYX Technology; provided, however,
that it may not disclose any chemical structures, screens or the other party’s
identity.

 

13.9     Publication of Results

 

Subject to the express provisions of this Agreement, results and data obtained
by either party in the course of the collaboration may be submitted for
publication by SENOMYX to the extent such publication [43], in each case in
accordance with SENOMYX’s customary practices. SENOMYX will send a copy of the
proposed publication to PEPSICO for its approval which shall not be unreasonably
withheld, conditioned or delayed.

 

13.10     Publicity

 

Except as required by law and as provided in this Agreement, neither party may
make any public announcement or otherwise disclose the terms of this Agreement
without the prior written consent of the other party, which consent will not be
unreasonably withheld. Notwithstanding the foregoing, not more than two (2)
business days following the Original Effective Date, the parties will issue a
joint press release in a form mutually acceptable to both parties and not more
than four (4) business days following the Original Effective Date SENOMYX shall
file a current report on Form 8-K that will publicly disclose the material terms
of the Original Agreement as required under applicable securities laws.
Furthermore, SENOMYX may issue a press release in a form mutually acceptable to
both parties not more than two (2) business days following the Amended Effective
Date, and not more than four (4) business days following the Amended Effective
Date SENOMYX shall file a current report on Form 8-K that will publicly disclose
the material terms of this Agreement as required under applicable securities
laws. Thereafter, PEPSICO and SENOMYX may each disclose to Third Parties the
information contained in such press release or current report without the need
for further approval by the other party

 

 
45

--------------------------------------------------------------------------------

 

 

14.

Term, Early Conclusion, and Termination

 

14.1     Term

 

The term of this Agreement will begin on the Original Effective Date and will
continue through the end of the Commercialization Period, unless terminated
earlier in accordance with the provisions of Section 14.2, 14.3 or 14.4 hereof
(the “Term”).

 

14.2     Termination for Breach

 

A party has the right to terminate this Agreement at any time for a material
breach of this Agreement by the other party, provided that the breaching party
has not cured such breach within [44] after written notice thereof by the
non-breaching party, except that in the case of failure to timely pay amounts
owed such cure period shall be […***…]. In the event of a termination by SENOMYX
due to PEPSICO’s material breach, PEPSICO shall continue to be responsible for
reimbursement of its portion off any non-cancellable expenditures that SENOMYX
has incurred prior to receipt of such notice of termination and which PEPSICO
agreed to pay under this Agreement. The non-breaching party, upon termination of
this Agreement, may seek any damages and remedies available to it at law or in
equity.

 

14.3     Termination By Mutual Agreement

 

The parties may terminate this Agreement at any time, in whole or in part, by
mutual written agreement executed by both parties.

 

14.4     Termination By PEPSICO

 

PEPSICO may terminate this Agreement in its entirety upon written notice to
SENOMYX not later than sixty days following (i) the merger or consolidation of
SENOMYX with a Direct PEPSICO Competitor or (ii) the acquisition by a Direct
PEPSICO Competitor of ownership or control of more than 30% of the outstanding
securities having voting rights for the election of directors of SENOMYX. For
purposes of this Section 14.4, “control” shall mean direct or indirect
beneficial ownership.

 

 
46

--------------------------------------------------------------------------------

 

 

Following conclusion of the Collaborative R & D Period for all three
Collaborative R & D Programs, PEPSICO may terminate this Agreement in its
entirety without cause upon ninety (90) days prior written notice to SENOMYX.

 

In the event of termination of this Agreement by PEPSICO under this Section
14.4, PEPSICO shall continue to be responsible for reimbursement of its portion
of any non-cancellable expenditures that SENOMYX has incurred prior to receipt
of such notice of termination and which PEPSICO agreed to pay under this
Agreement.

 

14.5     Effect of Termination

 

Upon termination of this Agreement, all rights and obligations of the parties
under this Agreement will terminate, except as expressly provided in this
Section 14.5 and Section 14.6, and, without limiting the generality of the
foregoing, PEPSICO and its Affiliates will have no right to practice the Target
IP or use the Target IP, and SENOMYX shall have full and unfettered rights to
exploit the Target IP, and all rights, title and interest in and to the Target
IP shall remain the sole property of SENOMYX.

 

Expiration or termination of this Agreement will not relieve the parties of any
obligation accruing before such expiration or termination (including, without
limitation, payment of accrued royalties). PEPSICO will be obligated to pay
SENOMYX a pro rata portion of all MARs due as of the effective date of
termination (as described in further detail below).

 

In the event of the expiration or termination of this Agreement, the MARs for
the final Commercialization Year for each Selected Compound shall be calculated
by [45] (i) […***…] under Section 8.4.1 and Section 8.4.2 in such final
Commercialization Year for each Minimum Annual Royalty Category from (ii)
[…***…] (a) […***…] by (b) the […***…] in such Commercialization Year.

 

Upon termination of this Agreement for any reason, SENOMYX, at its sole
discretion, shall determine whether PEPSICO shall cancel or assign to SENOMYX
any and all sublicense agreements executed by Ingredient Suppliers.
Notwithstanding the foregoing, in the event that PEPSICO has sublicensed the
rights applicable to a Selected Synthetic Enhancing Compound […***…] under
Section 9.6.1 prior to the Amended and Effective Date and this Agreement
terminates for any reason (other than […***…]), then SENOMYX shall promptly
notify […***…]. Not later than […***…] following […***…] receipt of such notice,
[…***…] that were properly sublicensed (in accordance with Section 9.6 of this
Agreement) by PEPSICO […***…] prior to the termination of this Agreement […***…]
[46] such licensed rights and of […***…] to (i) […***…] applicable to PEPSICO
relating to the sublicensed Selected Enhancing Compounds under this Agreement
(including the […***…] set forth in this Agreement) and (ii) […***…] with
PEPSICO, which in no case […***…] this Agreement. All […***…] under this
Agreement shall be deemed to […***…] notwithstanding the termination of this
Agreement and […***…]. In that circumstance, notwithstanding the […***…]
properly made by PEPSICO under Section 9.6.1 and […***…], SENOMYX shall not be
deemed to […***…].

 

 
47

--------------------------------------------------------------------------------

 

 

14.6     Survival

 

The obligations and rights of the parties under Sections 5.1.1 (third paragraph
only), 5.1.2 (third paragraph only), 5.3 (second paragraph only), 5.4 (other
than first paragraph), 8.10, 8.12, 10, 11, 12, 13, 14.5, 14.6, 15, 16 and
Appendix A, will survive termination or expiration of this Agreement.

 

15.

Warranties and Indemnification

 

15.1     Mutual Representations and Warranties

 

The parties make the following representations and warranties to each other:

 

15.2     Corporate Power

 

Each party hereby represents and warrants that as of the Original Effective Date
and the Amended Effective Date, such party:

 

 

(i)

is duly organized, validly existing under the laws of the state of its
incorporation, and in good standing;

 

 

(ii)

has all requisite corporate power and authority and the legal right to own and
operate its property and assets, to lease the property and assets it operates
under lease, and to carry on its business as it is now being conducted; and

 

 

(iii)

is in compliance with all requirements of applicable law, except to the extent
that any noncompliance would not have a material adverse effect on its ability
to perform its obligations under this Agreement.

 

48

--------------------------------------------------------------------------------

 

 

15.3     Due Authorization

 

Each party hereby represents and warrants that as of the Original Effective Date
and the Amended Effective Date, such party:

 

 

(i)

has the requisite corporate power and authority and the legal right to execute
and deliver this Agreement and to perform its obligations hereunder;

 

 

(ii)

has taken all necessary action on its part to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder and the
grant of rights extended by it hereunder, and no action or corporate procedure
is necessary to authorize this Agreement, the performance of its obligations
hereunder or the grant of rights extended hereunder.

 

15.4     Binding Agreement

 

Each party hereby represents and warrants to the other that as of the Original
Effective Date and the Amended Effective Date:

 

 

(i)

this Agreement has been duly executed and delivered on its behalf and is a legal
and valid obligation binding upon it and is enforceable in accordance with its
terms;

 

 

(ii)

the execution, delivery and performance of this Agreement by such party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having authority over it; and

 

 

(iii)

all necessary consents, approvals and authorizations of all governmental
authorities and other persons required to be obtained by it in connection with
the Agreement have been obtained.

 

15.5     Warranties Regarding SENOMYX Technology

 

SENOMYX warrants to PEPSICO as of the Original Effective Date and the Amended
Effective Date the following:

 

 

15.5.1

SENOMYX Express Warranties

 

As of the Original Effective Date and the Amended Effective Date:

 

 

(i)

To the best of SENOMYX’s knowledge, SENOMYX has the lawful right to license the
Target IP in existence on the Effective Date to PEPSICO in accordance with the
terms of this Agreement;

 

49

--------------------------------------------------------------------------------

 

 

 

(ii)

SENOMYX is not precluded under any license or other agreement with a Third Party
from entering into this Agreement and granting the rights to PEPSICO provided
hereunder;

 

 

(iii)

To the best of SENOMYX’s knowledge, the activities to be performed by SENOMYX
under this Agreement will not infringe any patents, copyrights, trademarks or
other intellectual property rights of a Third Party; and

 

 

(iv)

SENOMYX has not been served with a Third Party suit, nor otherwise received
written notice, or verbal notice to any current SENOMYX officer, of any
allegation of infringement, relating to the SENOMYX Technology.

 

 

15.5.2

SENOMYX Disclaimer

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE WARRANTIES SET FORTH IN SECTION 15.5.1, SENOMYX (INCLUDING ITS OFFICERS,
EMPLOYEES AND AGENTS) EXPRESSLY DISCLAIMS ANY FURTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, RELATING TO SENOMYX TECHNOLOGY;
INCLUDING ANY EXPRESS OR IMPLIED WARRANTY

 

 

(i)

OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF SENOMYX TECHNOLOGY OR
SENOMYX PATENT RIGHTS; AND

 

 

(ii)

THAT THE PRACTICE OF SENOMYX TECHNOLOGY WILL NOT INFRINGE A PATENT, COPYRIGHT,
TRADEMARK OR OTHER RIGHT OF A THIRD PARTY; AND

 

 

(iii)

REGARDING THE PATENTABILITY OF ANY SENOMYX TECHNOLOGY, INCLUDING SENOMYX
TECHNOLOGY CLAIMED IN PATENT APPLICATIONS AS PART OF SENOMYX PATENT RIGHTS.

 

 

15.5.3

SENOMYX Indemnification.

 

SENOMYX hereby agrees to defend and indemnify PEPSICO, and its respective
officers, directors, employees, agents and Affiliates (collectively, the
“PEPSICO Indemnitees”) from and against all damages or other amounts payable by
PEPSICO Indemnitees to a Third Party, including reasonable attorneys’ fees and
costs of litigation, resulting from a claim, demand, action, suit or other
proceeding brought or threatened by a Third Party against a PEPSICO Indemnitee
based on SENOMYX’s material breach of the terms of this Agreement (including any
material breach of any warranties) or SENOMYX’s negligence or willful misconduct
including but not limited to, product liability claims arising out of any tests
conducted solely by SENOMYX on any Compounds and any environmental claims
against PEPSICO Indemnitees relating to SENOMYX’s performance or failure to
perform under this Agreement. IN NO EVENT WILL SENOMYX BE LIABLE FOR ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY PEPSICO RESULTING FROM THIS
AGREEMENT.

 

 
50

--------------------------------------------------------------------------------

 

 

15.6     Warranties Relating to PEPSICO Technology

 

PEPSICO represents and warrants to SENOMYX as of the Original Effective Date and
the Amended Effective Date the following:

 

 

15.6.1

PEPSICO Express Warranties

 

As of the Original Effective Date and the Amended Effective Date (with respect
to PEPSICO Technology) and as of the Amended Effective Date (with respect to
PEPSICO Library):

 

 

(i)

To the best of PEPSICO’s knowledge, PEPSICO has the lawful right to license (or
sublicense, as the case may be) the PEPSICO Technology and PEPSICO Library to
SENOMYX in accordance with the terms of this Agreement; and

 

 

(ii)

PEPSICO is not precluded under any license or other agreement with a Third Party
from entering into this Agreement and granting the rights to SENOMYX provided
hereunder.

 

 

15.6.2

PEPSICO Disclaimer

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
THE WARRANTIES SET FORTH IN SECTION 15.6.1, PEPSICO (INCLUDING ITS OFFICERS,
EMPLOYEES AND AGENTS) EXPRESSLY DISCLAIMS ANY FURTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, RELATING TO PEPSICO
TECHNOLOGY, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY

 

 

(i)

OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF PEPSICO TECHNOLOGY OR
PEPSICO PATENT RIGHTS; AND

 

 

(ii)

THAT THE PRACTICE OF PEPSICO TECHNOLOGY WILL NOT INFRINGE A PATENT, COPYRIGHT,
TRADEMARK, OR OTHER RIGHT OF A THIRD PARTY; AND

 

 

(iii)

REGARDING THE PATENTABILITY OF ANY PEPSICO TECHNOLOGY, INCLUDING PEPSICO
TECHNOLOGY CLAIMED IN PATENT APPLICATIONS AS PART OF PEPSICO PATENT RIGHTS.

 

51

--------------------------------------------------------------------------------

 

 

 

15.6.3

PEPSICO Indemnification

 

PEPSICO hereby agrees to defend and indemnify SENOMYX, its Affiliates and its
and their respective officers, directors, employees and agents (collectively,
the “SENOMYX Indemnitees”) from and against all damages or other amounts payable
by SENOMYX Indemnitees to a Third Party, including reasonable attorneys’ fees
and costs of litigation, resulting from a claim, demand, action, suit or other
proceeding brought or threatened by a Third Party against a SENOMYX Indemnitee
based on:

 

 

(i)

material breach by PEPSICO of the terms of this Agreement (including any
material breach of any warranties) or negligence or willful misconduct of
PEPSICO or its Affiliates including but not limited to, product liability claims
arising out of any tests conducted solely by PEPSICO or its Affiliates on any
Compounds and any environmental claims against SENOMYX Indemnitees relating to
PEPSICO’s (or any of its Affiliates) performance or failure to perform under
this Agreement;

 

 

(ii)

any development, testing, manufacture, use, handling, storage, sale, or other
disposition of a Selected Compound or Beverage or Beverage Base incorporating a
Selected Compound or other Product by or through PEPSICO or its Affiliates or
Bottlers or its permitted sublicensees;

 

 

(iii)

a product liability claim on any Product; and

 

 

(iv)

the practice by PEPSICO, its Affiliates or its permitted sublicensees of any
license granted hereunder.

 

IN NO EVENT WILL PEPSICO BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
SUFFERED BY SENOMYX RESULTING FROM THE EXERCISE OF ANY RIGHTS GRANTED IN
ACCORDANCE WITH THIS AGREEMENT.

 

 

15.6.4

PEPSICO Indemnification Of Certain SENOMYX Licensors

 

PEPSICO hereby agrees to indemnify, defend and hold [47] and its respective
officers, sponsors, directors, employees, and agents harmless from and against
all damages or other amounts payable to a Third Party, including reasonable
attorneys’ fees and costs, of any (i) […***…] arising out of the development,
testing, manufacture, use, handling, storage, sale or other disposition by
PEPSICO or its Affiliates of a Selected Compound, Beverages or Beverage Bases
incorporating a Selected Compound and (ii) resulting or arising from the
exercise of rights by PEPSICO and its Affiliates under the licenses granted
under Section 9.

 

 
52

--------------------------------------------------------------------------------

 

 

16.

Miscellaneous

 

16.1     Force Majeure

 

Neither party will lose any rights hereunder or be liable to the other party for
damages or losses on account of failure of performance by the defaulting party
(other than a payment default) if the failure is occasioned by war, fire,
explosion, flood, (e.g. El Niño), earthquake, strike, lockout, embargo, act of
God, or any other similar cause beyond the control of the defaulting party;
provided, however, that the party claiming force majeure has exerted all
reasonable efforts to avoid or remedy such force majeure and thereafter takes
all reasonable steps to mitigate any such delay in performance hereunder and any
damages that may be incurred by the other party thereby.

 

16.2     Governing Law and Jurisdiction

 

This Agreement will be governed by the laws of the State of Delaware, as such
laws are applied to contracts entered into and to be performed entirely within
such state.

 

16.3     Binding Effect

 

This Agreement will be binding upon and inure to the benefit of the successors
and permitted assigns of the parties.

 

16.4     Dispute Resolution

 

The parties recognize that disputes as to certain matters may, from time to
time, arise during the Term, which relate to either party’s rights and/or
obligations hereunder. It is the objective of the parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to arbitration.
The parties agree that prior to any arbitration concerning this Agreement,
SENOMYX’s [48] and PEPSICO’s […***…] or another corporate officer of PEPSICO
with the title of Executive Vice President or higher, will meet in person, or by
video-conferencing and will use best efforts to resolve any disputes concerning
this Agreement.

 

Within […***…] of a formal request by either party to the other party, either
party may, by written notice to the other party, have such dispute referred to
their respective officers designated, or their successors, for attempted
resolution by good faith negotiations, such good faith negotiations to begin
within thirty days after such notice is received. Any dispute arising out of or
relating to this Agreement which is not resolved between the parties or the
designated officers of the parties pursuant to this Section 16.4 will be
resolved by final and binding arbitration conducted in New York, New York
(unless the parties mutually agree to another location) in accordance with the
rules of the American Arbitration Association. The arbitration will be conducted
by a single, neutral arbitrator who is knowledgeable in the general subject
matter at issue in the dispute.

 

The parties will agree on the arbitrator and if they cannot agree, the
arbitrator will be selected in accordance with the procedures of the American
Arbitration Association.

 

 
53

--------------------------------------------------------------------------------

 

 

In conducting the arbitration, the arbitrator will

 

 

(i)

determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the parties must expend for discovery (and provided that
the arbitrators will permit such discovery they deem necessary to permit an
equitable resolution of the dispute),

 

 

(ii)

ensure that the total time of the arbitration from filing to a final decision or
executed settlement agreement is less than six months, and

 

 

(iii)

be able to decree any and all relief of an equitable nature, including, but not
limited to, such relief as a temporary restraining order, a preliminary
injunction, a permanent injunction, specific performance or repletion of
property.

 

The arbitrator will also be able to award damages and recommend injunctions.

 

The parties will share equally the arbitrator’s fees and expenses pending the
resolution of the arbitration.

 

The decision of the arbitrator will be final and binding on the parties and may
be sued on or enforced by the party in whose favor it runs in any court of
competent jurisdiction at the option of such party.

 

Notwithstanding anything to the contrary in this Section 16.4, either party may
seek immediate injunctive or other interim relief from any court of competent
jurisdiction with respect to any breach of Sections 10 or 13 hereof, or
otherwise to enforce and protect the Patent Rights, copyrights, trademarks, or
other intellectual property rights Controlled by such party. In addition,
arbitration will not be used to resolve disputes concerning Patent Rights.
Disputes concerning Patent Rights, including, but not limited to, disputes
concerning patent ownership, claim language, claim scope and issues of validity
will be settled in a court of law. Any arbitration ruling that relies on an
interpretation of Patent Rights will have no binding effect in a court of law on
any Patent Rights related to this Agreement, unless such Patent Rights have been
adjudicated in a court of law. In no event will a demand for arbitration be made
after the date when the institution of a legal or equitable proceeding based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. Notwithstanding the foregoing or the outcome
of the arbitration proceeding, each party will bear its own expenses including,
without limitation, attorneys’ fees and court costs, even if the arbitrators
have the discretion to award such fees and costs to the prevailing party.

 

16.5     Severability

 

If any term of this Agreement or the application thereof to any party or
circumstance is, to any extent, held to be invalid or unenforceable, then the
remainder of this Agreement, or the application of such term to parties or
circumstances other than those as to which it is held invalid or unenforceable,
will not be affected thereby and each term of this Agreement will be valid and
enforced to the fullest extent permitted by law. The parties agree to
renegotiate such term in good faith in order to provide a reasonably acceptable
alternative to the term that is invalid or unenforceable, it being the intent of
the parties that the basic purposes of this Agreement are to be effectuated.

 

 
54

--------------------------------------------------------------------------------

 

 

16.6     Independent Contractors

 

It is expressly agreed that PEPSICO and SENOMYX will be independent contractors
and that the relationship between the parties will not constitute a partnership
or agency of any kind. Neither PEPSICO nor SENOMYX will have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which will be binding on the other party, without the prior written
authorization of the other party to do so.

 

16.7     Entire Agreement

 

This Agreement sets forth all of the covenants, promises, agreements,
warranties, representations, conditions and understandings between the parties,
on the Original Effective Date, and supersedes and terminates all prior
agreements and understandings between the parties, with respect to the subject
matter hereof (including, without limitation, the Term Sheet with the exception
of the indemnity provisions therein which shall expressly survive and continue
in full force and effect). For the avoidance of doubt, the Mutual Nondisclosure
Agreement shall continue to apply with respect to the activities of the parties
prior to the Original Effective Date. There are no prior or contemporaneous
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the parties other than as set
forth in this Agreement.

 

16.8     Amendment

 

No subsequent alteration, amendment, change or addition to this Agreement will
be binding upon the parties unless reduced to writing and signed by the
respective authorized officers of the parties.

 

16.9     Interpretation

 

This Agreement will not be strictly construed against either party. Any conflict
between the terms set forth in the text of this Agreement and the terms of any
Appendix hereto will be resolved in favor of the text of this Agreement.

 

16.10     Waiver

 

Except as specifically provided for in this Agreement, the waiver from time to
time by either of the parties of any rights or the failure to exercise any
remedy will not operate or be construed as a continuing waiver of the same right
or remedy or any of the other of such party’s rights or remedies provided in
this Agreement.

 

 
55

--------------------------------------------------------------------------------

 

 

16.11     Construction

 

The term “Article” or “Section” can refer to any single paragraph level found in
this Agreement or any collection of multiple paragraphs.

 

16.12     No Third Party Beneficiaries

 

No Third Party, including any employee of any party to this Agreement (except as
specifically provided in this Agreement) will have or acquire any rights by
reason of this Agreement. Nothing contained in this Agreement will be deemed to
constitute the parties partners with each other or any Third Party.

 

16.13     Notices

 

Any notices or communications provided for in this Agreement to be made by
either party to the other party must be in writing, in English, and will be made
by prepaid air mail or overnight carrier with return receipt addressed to the
other party at its address set forth below. Any such notice or communication may
also be given by hand, or facsimile to the appropriate designation. Notices will
be sent:

 

 

If to SENOMYX, to:

SENOMYX, Inc.
4767 Nexus Centre Drive
San Diego, CA 92121
Facsimile number: (858) 404-0750

        Attention: [...***...]           If to PEPSICO, to: 

PepsiCo, Inc.

700 Anderson Hill Road

Purchase, New York 10577

Facsimile number: (914) 249-8339

        Attention: […***…]  

 

By like notice, either party may specify or change an address to which notices
and communications must be thereafter sent. Notices sent by mail, facsimile or
overnight carrier will be effective upon receipt and notices given by hand will
be effective when delivered.

 

16.14     Assignment

 

Neither party may assign any of its rights or obligations under this Agreement
in any country to any Third Party without the prior written consent of the
non-assigning party, which consent may be withheld in the sole discretion of the
non-assigning party. 

 

 
56

--------------------------------------------------------------------------------

 

 

Notwithstanding the preceding sentence, either party may assign its rights and
obligations under this Agreement without the consent of the other party:

 

 

(i)

to a successor to substantially all of the business of such party to which this
Agreement relates, whether by merger, sale of stock, sale of assets or other
transaction; or

 

 

(ii)

to any Affiliate.

 

Notwithstanding the foregoing, any such assignment to an Affiliate will not
relieve the assigning party of its responsibilities for performance of its
obligations under this agreement.

 

Subject to the foregoing, this Agreement shall inure to the benefit of each
party, its successors and permitted assigns. Any assignment of this Agreement in
contravention of this Section 16.14 shall be null and void.

 

16.15     Merger or Consolidation

 

This Agreement will survive any merger or consolidation of either party with or
into another party and no consent for any such merger, consolidation or similar
reorganization will be required.

 

16.16     Counterparts

 

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 

16.17 Law and Regulation

 

While carrying out the obligations set forth in the Agreement, the parties will
ensure compliance with all applicable laws and regulations, including, without
limitation, all environmental, competition and import and export laws and
regulations.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 
57

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties, through their authorized officers, have
executed this Agreement as of the Amended Effective Date.

 

 

 

Senomyx, Inc.          PepsiCo, Inc.

 

                    By: /s/ John Poyhonen    By: /s/ Mehmood Khan          
Name: John Poyhonen   Name: Mehmood Khan           Title: President and Chief
Executive Officer   Title: Vice Chair/ Chief Scientist           Date: September
28, 2016      Date: September 29, 2016

 

 

 

 

[Signature Page to Amended and Restated Collaborative Research, Development,
Commercialization and License Agreement between Senomyx, Inc. and PepsiCo, Inc.]

 

58

--------------------------------------------------------------------------------

 

 

COLLABORATIVE RESEARCH, DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

 

APPENDIX A - DEFINITIONS

 

“Affiliate” means any corporation, company, partnership, joint venture,
association or other entity, which directly or indirectly controls, is
controlled by or is under common control with a party. As used in this
definition, the term “control” means direct or indirect beneficial ownership of
fifty percent or more of the outstanding securities having voting rights for the
election of directors in a corporation or of the comparable equity interest in
any other type of entity. With respect to PEPSICO, “Affiliate” [...***...].

 

“Agreement” means this agreement, together with all appendices attached hereto,
as it may be amended or supplemented from time to time hereafter by a written
agreement executed by authorized representatives of both parties.

 

“Amended Effective Date” means the date first set forth on which this Agreement
is signed by the last of the parties required to execute it.

 

“Analog Compounds” mean Compounds which are analogs of Natural Compounds that do
not exist in nature and function as a sweetener at the intended level of use and
are discovered after the Amended Effective Date.

 

“Beverages” means non-alcoholic beverages sold under the trademark(s) of PEPSICO
or its Affiliates (including, without limitation, […***…]) packaged and sold for
use or consumption by an end user, whether in a ready-to-drink format, or as a
dry-powdered, liquid or frozen concentrate.

 

“Beverage Base” means concentrated flavor combinations made and sold by PEPSICO
or its Affiliates, such as bases sold to a Bottler or for foodservice for use in
fountain drinks, which are then used to make Beverages which are intended for
use or consumption by an end user. For the avoidance of doubt, the Beverage Base
is not packaged and sold for end use by consumers.

 

“Bottlers” means bottlers of Beverages authorized by PEPSICO or one of its
Affiliates to sell Beverages under the trademarks of PEPSICO or one of its
Affiliates.

 

“Calendar Quarter” means each three month period during a Calendar Year
commencing on January 1, April 1, July 1 and October 1.

 

“Calendar Year” means a period of a year beginning January 1 and ending December
31.

 

“Co-Exclusive” means, with reference to a license granted by SENOMYX under
Section 9.4, that, in addition to the license granted to PEPSICO and its
Affiliates under Section 9.4, SENOMYX may grant a comparable license (i.e., a
worldwide license under SENOMYX’s intellectual property to make, have made, use
and sell dry-powdered non-alcoholic beverages incorporating Compounds) to only
one (1) party (and such party’s Affiliates). SENOMYX and PEPSICO acknowledge and
agree that such other co-exclusive licensee may be an Ingredient Supplier that
is authorized to manufacture and sell a Selected Compound to a Third Party
manufacturer of non-alcoholic beverages.

 

 
59

--------------------------------------------------------------------------------

 

 

“Co-Exclusive Product Category” means all dry-powdered non-alcoholic beverages.
For the avoidance of doubt, the Co-Excusive Product Category does not include
any Therapeutics or other products which are not non-alcoholic beverages such as
table top or bulk packaged sweeteners/enhancers, powdered coffee creamers
(whether dairy or non-dairy) or semi-liquid products, such as drinkable,
spoonable or squeezable yogurt.

 

“Collaboration Compounds” means Enhancing Compounds, Analog Compounds and
Natural Sweetener Compounds.

 

“Collaborative R&D Period” means with respect to (i) the Synthetic Enhancing
Compound Program the period beginning on the Original Effective Date and
concluding on September 30, 2016; (ii) the Natural Enhancing Compound Program
and the Natural Sweetener Compound Program, the period beginning on the Original
Effective Date and ending September 30, 2019, except that such period may be
extended with respect to such programs by PEPSICO’s exercise of the Extension
Option in accordance with Section 2.3.

 

“Collaborative R&D Program” means any of the Synthetic Enhancing Compound
Program, Natural Enhancing Compound Program and/or Natural Sweetener Program.

 

“Commercialization Period” (determined with respect to each Selected Compound
individually) means the period (a) beginning on the earlier of (i) with respect
to a Selected Enhancing Compound, the first anniversary of the date of the first
[51] for use of such Selected Enhancing Compound in at least one product
category licensed to PEPSICO under this Agreement, (ii) with respect to a
Selected Natural Sweetener Compound, the first anniversary of the date of the
first Regulatory Approval of such Selected Natural Sweetener Compound
authorizing the use of such Selected Natural Sweetener Compound in a Major
Country in at least one product category licensed to PEPSICO under this
Agreement, or (iii) the first commercial sale by PEPSICO or any of its
Affiliates or permitted sublicensee of a Product incorporating such Selected
Compound and (b) ending on the date that there no longer exists a Valid Claim in
a Patent Right Controlled by SENOMYX or its Affiliates covering the manufacture,
use or sale of such Selected Compound(s) or Product incorporating such Selected
Compound(s) in any country in which the Selected Compound is manufactured or
sold, or where Products incorporating Selected Compounds are manufactured or
sold. In the event that PEPSICO does not select at least one Selected Compound
under a given Collaborative R&D Program as contemplated by Section 4.3, then
with respect to that Collaborative R&D Program the Commercialization Period will
automatically expire and terminate.

 

“Commercialization Plan” has the meaning set forth in Section 6. 

 

 
60

--------------------------------------------------------------------------------

 

 

“Commercialization Year” means with respect to each Selected Compound, the
twelve (12) month periods beginning the first day of the calendar quarter
immediately following commencement of the applicable Commercialization Period
and each twelve (12) month period thereafter.

 

“Compound(s)” means (i) a substance(s) that enhances the sweetness intensity of
a sweetener, or (ii) a Natural Compound that is a sweetener.

 

“Confidential Information” means all information, Inventions and Know-How
disclosed by one party to the other party, whether pursuant to this Agreement,
or the Mutual Nondisclosure Agreement, including, without limitation,
information and material (whether or not patentable) regarding technology,
products, research, development, manufacturing, marketing, finances, personnel
or other business information or objectives which is designated as confidential
in writing by the disclosing party, whether by letter or by the use of an
appropriate stamp or legend, prior to or at the time any such material, trade
secret or other information is disclosed by the disclosing party to the other
party. Notwithstanding the foregoing to the contrary, Inventions, Know-How or
other information which is orally, electronically or visually disclosed by a
party, or is disclosed in writing without an appropriate letter, stamp or
legend, will constitute Confidential Information of a party if the disclosing
party, within 30 days after such disclosure, delivers to the other party a
written document or documents describing the Inventions, Know-How or other
information and referencing the place and date of such oral, visual, electronic
or written disclosure and the names of the persons to whom such disclosure was
made.

 

“Control” or “Controlled” means, with respect to intellectual property,
information or Materials, possession by a party, as of the Original Effective
Date or during the applicable Collaborative R&D Period, of the ability to grant
a license or sublicense in accordance with the terms of this Agreement, without
violating the terms of any agreement between such party and any Third Party that
is in effect on the Original Effective Date.

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
(CPI-U) U.S. City Average, by expenditure category and commodity and service
group, for the food and beverages expenditure category, as published by the
United States Department of Labor, Bureau of Labor Statistics (1982-84 = 100).
If the 1982-84 base of the Consumer Price Index is hereafter changed, then the
new base will be converted to the 1982-84 base and the base as so converted
shall be used. In the event that the Bureau ceases to publish the Consumer Price
Index at least once a year, then the successor or most nearly comparable Index
thereto selected by SENOMYX and approved by PEPSICO shall be used. Changes in
the Consumer Price Index will be measured based on annual average (e.g. percent
change in annual average from 2010 to 2011).

 

“Cost of Selected Compound” means the actual gross amount invoiced (in US$) to
PEPSICO or its Affiliate by a Third Party in good faith in an arm’s length
transaction for the manufacture, sale and delivery of a Selected Compound on a
per Unit Case basis, including [...***...][...***...]. The Cost of Selected
Compound will be calculated for each Calendar Quarter during the
Commercialization Period, for each Beverage and Beverage Base, based on actual
amounts purchased by PEPSICO and its Affiliates of the Selected Compound […***…]
and the actual amounts of such Selected Compound used in a given Beverage or
Beverage Base, as the case may be. In the event that PEPSICO or any of its
Affiliates elect to manufacture a Selected Compound, then the Cost of a Selected
Compound will be the actual cost for such Selected Compound, determined on a per
Unit Case basis for a given Beverage and Beverage Base, during the applicable
Calendar Quarter. Actual costs of such Selected Compound shall be comprised of
[…***…]. If the Selected Compound is purchased from a Third Party […***…], and
not […***…], then the gross amount invoiced for the Selected Compound will be
deemed […***…] during the applicable period. If the Selected Compound is
purchased […***…], and not […***…], then any […***…] as the Cost of Selected
Compound […***…] of Selected Compound […***…].

 

 
61

--------------------------------------------------------------------------------

 

 

“Data Package” has the meaning set forth in Section 4.2.

 

“Direct PEPSICO Competitor” means, as of the relevant date of determination, a
company which has annual consolidated revenue of […***…] and in which greater
than […***…] for the last full fiscal year of such company is generated by
[…***…].

 

“Enhancing Compound(s)” means Natural Enhancing Compound(s) and/or Synthetic
Enhancing Compound(s).

 

“Enhancing Compound Concentration” means the Enhancing Compound is […***…] at
which such Enhancing Compound […***…], as measured in Taste Tests.

 

“European Regulatory Approval” means Regulatory Approval by the European Food
Safety Authority (“EFSA”).

 

 
62

--------------------------------------------------------------------------------

 

 

“Exclusive” means, with reference to a license granted by SENOMYX under Section
9.3.1, exclusive as to Third Parties and SENOMYX.

 

“Exclusive Product Categories” means all non-alcoholic beverage product
categories including liquid and frozen concentrates, but excluding the
Co-Exclusive Product Category. For the avoidance of doubt, the Exclusive Product
Categories do not include any Therapeutics, or other products which are not
non-alcoholic beverages such as [...***...].

 

“Extension Option” shall have the meaning set forth in Section 2.3.

 

“Extract(s)” is the resulting liquid, solid or semisolids prepared from a
two-step process involving the complete or partial separation/removal of desired
portions of the plant matter with suitable solvents followed by the evaporation
of all nearly all of the solvent

 

“FEMA” means the Flavor and Extract Manufacturers Association.

 

“FEMA GRAS” means the process by which a compound is determined to be Generally
Recognized as Safe by the FEMA expert panel.

 

“FEMA GRAS Determination” means receipt of notification from FEMA of
determination as Generally Recognized As Safe (“GRAS”).

 

“FEMA GRAS Studies” means the safety studies and manufacture of GMP material to
support FEMA GRAS Determination set forth in the applicable Research Plan.
SENOMYX, in its sole discretion, may supplement the list of FEMA GRAS Studies at
any time, which will be reflected in the minutes for the applicable Steering
Committee meeting.

 

“Field” means the Exclusive Product Categories and the Co-Exclusive Product
Category.

 

“[…***…] Categories” means the following subset of the Third Party Beverage
Manufacturer Product Categories: […***…]. For the avoidance of doubt, each of
the […***…] Categories must be within the definition of Third Party Beverage
Manufacturer Product Categories.

 

 

●

[…***…]

 

 

●

[…***…]

 

 

●

[…***…] [...***...]

 

63

--------------------------------------------------------------------------------

 

 

●

[…***…]

 

“Ingredient Supplier” means a company that is primarily in the business of
providing ingredients, flavors or food additives to food or beverage customers.

 

“Ingredient Supply Product(s)” means Selected Enhancing Compound(s) sold as
[…***…] intended for use in a nonalcoholic beverage; and […***…] in each case
intended for use in a Third Party Beverage Manufacturer Product Category.

 

“Initial Regulatory Plan” has the meaning set forth in Section 4.2.

 

“Intended Purpose” has the meaning set forth in Section 4.3.

 

“Invention” means any invention, including any new and useful process, method,
or composition of matter, or improvement thereto, whether or not patentable,
made in the course of the applicable Collaborative R&D Program.

 

“Joint Invention” has the meaning set forth in Section 10.4 .

 

“Joint Patent Rights” means all Patent Rights containing one or more claims to a
Joint Invention.

 

“Know-How” means information and data, whether or not patentable, which is not
generally known to the public, including, without limitation, designs, concepts,
formulae, software, techniques, practices, processes, methods, knowledge, skill,
experience, expertise, technical information and data, including
pharmacological, toxicological and clinical test data, analytical and quality
control data, patent and legal data or marketing, sales and manufacturing data.

 

“Major Countries” means […***…]. A “Major Country” means any of the foregoing.

 

“MARs” has the meaning set forth in Section 8.5.1.

 

“[…***…]” means the […***…] from which all […***…].

 

“Materials” mean antagonists, agonists, inhibitors, compounds, and chemicals,
including without limitation, Compounds, Collaboration Compounds and Selected
Compounds. 

 

 
64

--------------------------------------------------------------------------------

 

 

“Minimum Annual Royalty Categories” means the following categories and “Minimum
Annual Royalty Category” means any one of the following categories[...***...].

 

“[…***…]” means […***…].

 

“Mutual Nondisclosure Agreement” means the Mutual Nondisclosure Agreement
entered into between SENOMYX and Pepsi Cola Company dated […***…], as amended on
[…***…] and […***…].

 

“Natural Ago-Enhancing Compounds” means a Natural Compound under the Control of
SENOMYX that when […***…] that is equivalent to […***…] in an in vitro assay and
in Taste Tests.

 

“Naturals Collaborative R&D Program” shall mean the Natural Enhancing Compound
Program and the Natural Sweetener Compound Program.

 

“Natural Compound(s)” means a compound(s) that exists in nature. A compound is
still considered “Natural” if it is manufactured through processes other than
plant extraction.

 

“Natural Enhancing Compound(s)” means a Natural Compound under the Control of
SENOMYX that allows for at least […***…].

 

“Natural Enhancing Compound Program” means the research and development program
to discover Natural Enhancing Compounds and develop any Selected Natural
Enhancing Compounds, pursuant to the applicable Research Plan.

 

“Natural Sweetener Compound(s)” means a Natural Compound(s) under the Control of
SENOMYX that (a) is a sweetener and is not an Enhancing Compound, or (b) is a
Natural Ago-Enhancing Compound , in either case where such Natural Compound(s)
meets the desired criteria set forth by the Steering Committee and incorporated
into the minutes of the applicable Steering Committee.

 

 
65

--------------------------------------------------------------------------------

 

 

“Natural Sweetener Compound Program” means the research and development program
to discover Natural Sweetener Compounds and develop any Selected Natural
Sweetener Compounds pursuant to the applicable Research Plan.

 

“Net Sales” means, with respect to any Ingredient Supply Product, [...***...] by
Ingredient Suppliers on any sales or other transfer of the Ingredient Supply
Product, less the following items:

 

 

i)

[…***…];

 

 

ii)

[…***…];

 

 

iii)

[…***…];

 

 

iv)

[…***…]; and

 

 

v)

[…***…].

 

“Original Collaborative R&D Period” means (i) with respect to Synthetic
Enhancing Compounds, that period of time between the Original Effective Date
through September 30, 2016; (ii) with respect to Natural Enhancing Compounds and
Natural Sweetener Compounds, that period of time between the Original Effective
Date and the Amended Effective Date.

 

“Original Effective Date” means August 16, 2010.

 

“Patent Rights” means all rights associated with all U.S. or foreign (including
regional authorities such as the European Patent Office) regular or provisional
patents or patent applications, including any continuation,
continuation-in-part, renewal, request for continued examination or division
thereof or any substitute application therefor or equivalent thereof, and any
patent issuing thereon, including any reissue, reexamination or extension
thereof and any confirmation patent, substitutions, confirmations,
revalidations, revisions or registration patent or patent of additions based on
any such patent.

 

“PEPSICO Criteria” means the list of criteria that PEPSICO has established as
desirable for PEPSICO’s evaluation of a Collaboration Compound (including, for
example, […***…]) which shall be presented to the applicable Steering Committee
and reflected in the minutes at the meeting at which such criteria are first
presented, which shall be not later than […***…][…***…], as such criteria may be
updated by [...***...], and which will be reflected in the minutes for the
applicable Steering Committee meeting.

 

 
66

--------------------------------------------------------------------------------

 

 

“PEPSICO Exclusive Plant List” means a list […***…] determined by the Auditor to
be found solely and exclusively in the PEPSICO Library and not duplicated in
SENOMYX Library […***…].

 

“PEPSICO Know-How” means all Know-How Controlled by PEPSICO as of the Original
Effective Date that is not covered by PEPSICO’s Patent Rights and that is
provided to SENOMYX and necessary or appropriate for the activities to be
conducted by SENOMYX under this Agreement.

 

“PEPSICO Library” shall mean that portion of plant […***…] owned by PEPSICO from
which the PEPSICO Exclusive Plant List will be derived for use in the Natural
Enhancing Compound Program and Natural Sweetener Compound Program […***…].

 

“PEPSICO Patent Rights” means all Patent Rights Controlled by PEPSICO as of the
Original Effective Date, including, without limitation, any Patent Rights
containing one or more claims to an Invention made solely by employees or agents
of PEPSICO, but excluding any Joint Patent Rights, that are provided to SENOMYX
for the activities to be conducted under this Agreement.

 

“PEPSICO Technology” means PEPSICO Patent Rights and PEPSICO Know-How.

 

“Percentage of Sweetener Reduction or PSR” means […***…]. The PSR will be
adjusted on a […***…] basis to reflect any changes to a product formula that
were implemented […***…]. With respect to a Beverage Base, the PSR will be
calculated by […***…].

 

With respect to a Beverage that is a […***…] product that PEPSICO or its
Affiliates […***…], the Selected Compound’s PSR will be calculated as (a) the
total […***…] the total […***…] [...***...] by (b) the total […***…] the
Selected Compound);

 

 
67

--------------------------------------------------------------------------------

 

 

With respect to a Beverage for which PEPSICO or its Affiliates does not […***…],
the Selected Compound’s PSR will be calculated in accordance with […***…].

 

“Products” means Beverages, Beverage Bases, and Ingredient Supply Products.

 

“Regulatory Approval” means, with respect to a Collaboration Compound, any
regulatory approvals, licenses, permits or consents issued by any governmental
authority, authorizing the use of such Collaboration Compound in the Field.

 

“Regulatory Plan” means an Initial Regulatory Plan as updated as contemplated
under Section 5.1.

 

“Research Plans” means the detailed scientific research and development plans
that define the key activities, responsibilities of the parties, research
milestones and timelines for the Synthetic Enhancing Compound Program, Natural
Enhancing Compound Program and Natural Sweetener Program.

 

“Royalty Report” shall mean the royalty statement furnished by a party in
sufficient detail to permit confirmation of the accuracy of the royalty payment
made in accordance with the accounting procedures set forth in Section 8.12.1.

 

“Royalty Shortfall” has the meaning set forth in Section 8.5.1.6.

 

“Selected Analog Compound(s)” means a Selected Compound(s) that is an Analog
Compound(s).

 

“Selected Compound(s)” has the meaning set forth in Section 4.3.

 

“Selected Enhancing Compound(s)” means a Selected Compound(s) that is an
Enhancing Compound(s)

 

“Selected Natural Enhancing Compound(s)” means a Selected Compound(s) that is a
Natural Enhancing Compound(s).

 

“Selected Natural Sweetener Compound(s)” means a Selected Compound(s) that is a
Natural Sweetener Compound(s).

 

“Selected Synthetic Enhancing Compound(s)” means a Selected Compound(s) that is
a Synthetic Enhancing Compound(s). 

 

 
68

--------------------------------------------------------------------------------

 

 

“SENOMYX Know-How” means all Know-How that is not covered by the SENOMYX Patent
Rights and that is necessary or appropriate for the activities to be conducted
under this Agreement, and which is Controlled by SENOMYX as of the Original
Effective Date or developed by SENOMYX in the course of the Collaborative R&D
Program.

 

“SENOMYX Library” means the approximately [...***...] plant […***…] owned by
SENOMYX […***…].

 

“SENOMYX Patent Rights” mean all Patent Rights that are necessary or appropriate
for the activities to be conducted under this Agreement, and which are
Controlled by SENOMYX as of the Original Effective Date or developed by SENOMYX
in the course of the Collaborative R&D Program, but excluding any Joint Patent
Rights.

 

“SENOMYX Technology” means all of the SENOMYX Patent Rights and SENOMYX
Know-How, including Target IP.

 

“Synthetic Compound” means any Compound that is not a Natural Compound.

 

“Synthetic Enhancing Compound” means a Synthetic Compound under the Control of
SENOMYX that allows for at least […***…].

 

“Synthetic Enhancing Compound Program” means the research and development
program to discover Synthetic Enhancing Compounds and develop any Selected
Synthetic Enhancing Compounds, pursuant to the applicable Research Plan.

 

“Target IP” means the SENOMYX Patent Rights and SENOMYX Know-How claiming or
covering […***…].

 

“Target Sweetener(s)” means sucrose, fructose and high fructose corn syrup
(“HFCS”).

 

“Taste Tests” means based on the […***…].

 

“Term” has the meaning set forth in Section 14.1.

 

“Term Sheet” means the Term Sheet entered into between the parties dated June
23, 2010.

 

“Therapeutics” means any Compound(s) which […***…].

 

 
69

--------------------------------------------------------------------------------

 

 

“Third Party(ies)” means any party other than SENOMYX or PEPSICO or their
respective Affiliates.

 

“Third Party Beverage Manufacturer Product Categories” means all Third Party
Manufacturer Beverages and Third Party Manufacturer Beverage Bases in the
Exclusive Product Categories, except for the following specified product
categories: Carbonated Soft Drinks, Hydration Beverages, Juices and Juice
Flavored Drinks, and RTD Tea.

 

 

●

[…***…]

 

 

●

[…***…]

 

 

●

[…***…]

 

 

●

[…***…]

 

Notwithstanding the foregoing, each of the above-referenced product categories
[…***…] specifically excludes all beverages that contain […***…]% or greater
milk (or milk substitute, such as soy milk) content.

 

“Third Party Collaborator” means any Third Party with whom SENOMYX has entered
into an agreement after the Amended Effective Date for purposes of discovering
or commercializing Natural Compounds that are intended for use as a sweetener
and/or enhancer in all product categories.

 

“Third Party Manufacturer Beverages” means non-alcoholic beverages sold under
the trademark(s) of a Third Party intended for use or consumption by an end
user, whether in a ready-to-drink format, or as a liquid or frozen concentrate.
Third Party Manufacturer Beverages excludes all dry-powdered beverages.

 

“Third Party Manufacturer Beverage Bases” means concentrated flavor combinations
made and sold by a Third Party (such as bases sold to a bottler or for
foodservice for use in fountain drinks) which are then used to make
non-alcoholic beverages that are intended for use or consumption by an end user.

 

 
70

--------------------------------------------------------------------------------

 

 

 

“Unit Case” means the equivalent of 192 ounces of finished beverage ready for
consumption. With respect to powdered, liquid and frozen concentrates, it means
the amount of concentrate for making 192 ounces of finished beverage.

 

“United States Regulatory Approval” means Regulatory Approval in the United
States of America.

 

“Valid Claim” means a claim of a pending patent application or an issued patent
within the Patent Rights Controlled by SENOMYX or any of its Affiliates, which
has not (i) expired or been canceled; (ii) been declared invalid by an
unreversed and unappealable decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned.

 

 
71

--------------------------------------------------------------------------------

 

 

COLLABORATIVE RESEARCH, DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

 

Appendix B – Data Package Information

 

The following is a summary of the information to be provided in each Data
Package. From time to time, the Steering Committee may consider revisions to
this Appendix B. Any such revisions are subject to the approval of the Steering
Committee and will be attached to the minutes of the applicable Steering
Committee.

 

 

1.

Data Package Contents

 

 

a.

[...***...] for applicable Collaboration Compound

 

i.

[…***…]

 

ii.

[…***…]

 

iii.

[…***…]

 

iv.

[…***…]

 

v.

[…***…]

 

vi.

[…***…]

 

vii.

[…***…] will be included in an appendix.

 

 

b.

[…***…] of applicable Collaboration Compound

 

i.

[…***…]

 

ii.

[…***…]

 

iii.

[…***…]

 

iv.

[…***…]

 

 
72

--------------------------------------------------------------------------------

 

 

 

c.

Summary of [...***...] of applicable Collaboration Compound in […***…]

 

A summary will be provided of the […***…]. The […***…] will be included in an
appendix. The results of the […***…] will reflect the following with respect to
SENOMYX’s […***…]:

 

 

i.

[…***…]

 

ii.

[…***…]

 

iii.

[…***…]

 

iv.

[…***…]

 

 

d.

[…***…] for the applicable Enhancing Compound (applies to […***…] Only)

 

i.

[…***…]

 

ii.

[…***…]

 

iii.

[…***…]

 

 

e.

[…***…] Plan

 

SENOMYX’s preliminary plan to pursue regulatory approval for the applicable
Collaboration Compound as set forth in Section 4.2 of the Agreement. The
[…***…].

 

 
73

--------------------------------------------------------------------------------

 

 

 

2.

Additional Data Package Contents for [...***...]

 

In addition to the information set forth above, for a […***…] the Data
Package(s) will also include a section regarding […***…]

 

74

--------------------------------------------------------------------------------

 

SCHEDULE 4.1

 

Following execution of the Amended and Restated R&D Agreement, SENOMYX and
PEPSICO shall meet to engage the Auditor and to determine an apportionment of
responsibilities for the Natural Programs. The outcome will be a mutually
agreed-to Combined Library list. This list may be amended from time to time,
with the consent of both parties, to reflect changes in the libraries, including
additions to a library.

 

[...***...] SENOMYX and PEPSICO will […***…] based on the prioritized combined
library list in […***…]. SENOMYX will then conduct […***…] with the following
goals in mind, […***…]:

 

 

●

[…***…]

 

 

●

[…***…]

 

 

●

[…***…]

 

A technical team of SENOMYX and PEPSICO professionals will be formed and will
hold scheduled calls […***…] to discuss progress and priorities of the programs.
This team will determine ratings for top tested materials to be presented at the
Steering Committee meetings and may reprioritize the workflow based on results.

 

75

--------------------------------------------------------------------------------

 

The activities to be undertaken by the parties are set forth on the work flow
chart set forth on the following page, which may be amended from time to time:

Step

Name

Action

Requirements

Preferred responsibility

[…***…]

[...***...]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 
76

--------------------------------------------------------------------------------

 

 

 

Step

Name

Action

Requirements

Preferred responsibility

[…***…]

[...***...]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

77

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.4.1 (A)

 

Royalties Per Unit Case – Sucrose Enhancing Compounds

 

[...***...]

 

   

[…***…]

   

[…***…]

[…***…]

[…***…]

[…***…]

   

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

 
78

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

 
79

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

 

 
80

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

81

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.4.1 (B)

 

Royalties Per Unit Case – Fructose Enhancing Compounds

 

[...***...]

 

   

[…***…]

   

[…***…]

[…***…]

[…***…]

[…***…]

   

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

[…***…]

 

 
82

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

 

 
83

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

 

 
84

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

 

 
85

--------------------------------------------------------------------------------

 

 

 

[...***...]

 

 

***Confidential Treatment Requested